Exhibit 10.1



STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (including all schedules, exhibits and
other agreements attached hereto or made a part hereof, and all amendments
hereto, this “Agreement”) is made and entered into as of July 10, 2014, by and
among MGC Diagnostics Belgium S.P.R.L., a private limited liability company
incorporated under Belgium law and a subsidiary of MGC Diagnostics Corporation
(“Purchaser”), Guy Martinot (“G. Martinot”) and Jean-Benoît Martinot (“J.
Martinot” and, together with G. Martinot, the “Shareholders”).

RECITALS

          WHEREAS, the Shareholders collectively own 100% of the issued and
outstanding shares of capital stock (the “Shares”) of MediSoft SA, a limited
liability company (“société anonyme”) incorporated under Belgian law having its
registered office at 5503 Sorinnes – Dinant (Belgium), Route de la Voie Cuivrée
1, registered in the register of legal entities under number 429.958.042 (the
“Company”);

          WHEREAS, the Shareholders desire to sell the Shares to Purchaser, and
Purchaser desires to purchase the Shares from the Shareholders, on the terms and
subject to the conditions set forth in this Agreement;

          WHEREAS, capitalized terms that are used but not defined in the body
of this Agreement are defined in Exhibit A hereto (such meanings to be equally
applicable to the singular and the plural forms thereof); and

          WHEREAS, Section 10.14 hereof provides a table of terms that are
defined in the body of this Agreement.

          NOW, THEREFORE, for and in consideration of the premises and of the
mutual representations, warranties, covenants, agreements and conditions
contained herein, the parties hereto agree as follows:

ARTICLE 1.

PURCHASE AND SALE

          Section 1.1     Agreement to Sell. At the closing of the transactions
contemplated hereby (the “Closing”), the Shareholders will grant, sell, convey,
assign, transfer and deliver to Purchaser, upon and subject to the terms and
conditions of this Agreement, the Shares, free and clear of all Encumbrances.

          Section 1.2     Agreement to Purchase. At the Closing, Purchaser will
purchase all of the Shares from the Shareholders, upon and subject to the terms
and conditions of this Agreement and in reliance on the representations,
warranties, covenants and agreements of the Shareholders contained herein, in
exchange for the Purchase Price.

          Section 1.3     Purchase Price. The aggregate purchase price to be
paid by Purchaser to the Shareholders for the Shares (the “Purchase Price”) is:
(a) (i) Five Million Eight Hundred Thousand

--------------------------------------------------------------------------------



Euro (€5,800,000) minus (ii) the aggregate amount of Company Indebtedness as of
the Closing, but excluding for purposes of this Section 1.3 only the amounts
contemplated by subparagraph (j) of the definition of Company Indebtedness,
minus (iii) the Incremental Subsidiary Purchase Price (the amount so determined
pursuant to this clause (a), the “Closing Cash Consideration”); plus (b) the
issuance of the Warrants at the Closing. The Closing Cash Consideration will be
paid to the Shareholders at the Closing in accordance with Section 2.2(b)(i).

ARTICLE 2.

CLOSING

          Section 2.1     Closing. Subject to the terms and conditions of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
will take place at the offices of Marx Van Ranst Vermeersch & Partners in
Brussels, Belgium at 10:00 a.m., local time, on the later to occur of (a) August
1, 2014 or (b) the first Business Day of the calendar month following the
satisfaction or (to the extent permitted by Applicable Law) waiver of all of the
conditions precedent to the obligations of the parties set forth in Article 7
(other than those conditions that by their nature or terms are to be satisfied
by the delivery of documents or the payment of money at the Closing, but subject
to the satisfaction or (to the extent permitted by Applicable Law) waiver of
those conditions). The date on which the Closing occurs will be referred to in
this Agreement as the “Closing Date.” The Closing will be deemed effective as of
12:00:01 a.m., Minneapolis time, on the Closing Date. All documents delivered
and actions taken at the Closing will be deemed to have been delivered or taken
simultaneously.

          Section 2.2      Deliveries at Closing. At the Closing and subject to
the terms and conditions herein contained:

 

 

 

(a)      The Shareholders will deliver to Purchaser the following:

 

 

 

          (i)          the register of shares of the Company;

 

 

 

          (ii)         the minute books, stock ledgers, stock certificate books
and seals of the Company and its Subsidiaries;

 

 

 

          (iii)        an irrevocable first demand bank guarantee, in the form
and substance satisfactory to Purchaser, duly executed and issued by ING Belgium
S.A. (guaranteeing an amount equal to ten percent (10%) of the Closing Cash
Consideration to provide security for the Shareholders’ indemnification
obligations under Article 9 of this Agreement);

 

 

 

          (iv)         a release of claims, each in form attached hereto as
Exhibit B, duly executed by each of the Shareholders;

 

 

 

          (v)          employment-related documentation, in form and substance
reasonably satisfactory to Purchaser, duly executed by each of the individuals
set forth on Schedule 2.2(a)(v);

 

 

 

          (vi)         such Encumbrance releases, payoff letters or termination
statements, in form and substance reasonably satisfactory to Purchaser, as

2

--------------------------------------------------------------------------------




 

 

 

Purchaser may reasonably request to evidence the release and discharge of any
Encumbrances (other than Permitted Encumbrances) on the assets or properties of
the Company or its Subsidiaries or the Shares;

 

 

 

          (vii)        a resignation, each in the form attached hereto as
Exhibit C, duly executed by each director of the Company or any of its
Subsidiaries;

 

 

 

          (viii)       evidence, in form and substance reasonably satisfactory
to Purchaser, that each of the agreements set forth on Section 2.2(a)(viii) of
the Disclosure Schedule (collectively, the “Terminated Agreements”) has been
terminated;

 

 

 

          (ix)         evidence, in form and substance reasonably satisfactory
to Purchaser, of the repayment of all loans made by the Company or any of its
Subsidiaries to any Person (including, without limitation, the repayment of the
G. Martinot Debt Obligation);

 

 

 

          (x)          evidence, in form and substance reasonably satisfactory
to Purchaser, that each of the Company’s Subsidiaries is wholly owned by the
Company as of the Closing, which shall specifically include, without limitation:
(1) the most recent share transfer agreements regarding Medisoft France Sarl;
(2) the most recent notarial transfer of share interest deed regarding Medisoft
Germany GmbH; and (3) an up to date certificate of ownership of the shares of
Medisoft RAM Italia S.R.L issued by the Register of Enterprises;

 

 

 

          (xi)         evidence, in form and substance satisfactory to
Purchaser, that none of the Company, any of its Subsidiaries or any of their
respective Affiliates have or will have any liability to the Walloon Region
arising out of or relating to the Walloon Region Grant Agreement);

 

 

 

          (xii)        a service agreement, in form and substance satisfactory
to Purchaser (the “Laurent Martinot Service Agreement”), duly executed by
Laurent Martinot;

 

 

 

          (xiii)       an extract of the central criminal register (“extrait du
casier judiciaire central”) of the Company, as of the most recent practicable
date, and a certificate of good standing of each Subsidiary of the Company, as
of the most recent practicable date, from the jurisdiction of incorporation or
organization of each such Subsidiary;

 

 

 

          (xiv)        the deed of incorporation of the Company and each of its
Subsidiaries;

 

 

 

          (xv)         the articles of association of the Company and each of
its Subsidiaries as in effect as of the Closing Date;

3

--------------------------------------------------------------------------------




 

 

 

          (xvi)        the certificates of the Shareholders required to be
delivered pursuant to Section 6.14 and Section 7.3(d), duly executed by each of
the Shareholders;

 

 

 

          (xvii)       a certificate of the Shareholders, certifying the
aggregate amount the Company Indebtedness as of the Closing, duly executed by
each of the Shareholders (it being understood that (i) such certificate shall
itemize each separate component of the Company Indebtedness and (ii) the
Shareholders shall provide Purchaser with documentation, in form and substance
satisfactory to Purchaser, evidencing the aggregate amount of each separate
component of the Company Indebtedness as of the Closing);

 

 

 

          (xviii)      a certificate of a duly authorized person of the Company
and each of its Subsidiaries, dated the Closing Date, in form and substance
reasonably satisfactory to Purchaser, as to no amendments to such entity’s deed
of incorporation or articles of association since the date of the deed and
articles specified in clauses (xiv) or (xv), respectively;

 

 

 

          (xix)        all consents, waivers or approvals required to be
obtained by the Shareholders in connection with the consummation of the
transactions contemplated hereby (whether from a Governmental Entity or other
third party);

 

 

 

          (xx)         the Aerocrine License Agreement Amendment, duly executed
by Aerocrine AB and the Company;

 

 

 

          (xxi)        the New Service Agreement, between the Company and BMG
Medical SA, duly executed by the Company and BMG Medical SA;

 

 

 

          (xxii)       certificates of tax good standing, lien waivers and other
state tax certificates as reasonably requested by Purchaser; (“Bescheinigung in
Steuersachen” for Medisoft Germany GmbH and “Certificato di vigenza con dicitura
di non fallimento” for Medifoft Ram Italia S.r.l)”);

 

 

 

          (xxiii)      the Funds Flow Agreement, duly executed by each of the
Shareholders;

 

 

 

          (xxiv)      the Right of First Offer Agreement, duly executed by J.
Martinot; and

 

 

 

          (xxv)       such other documents, certificates or instruments as
Purchaser may reasonably request, in form and substance reasonably satisfactory
to Purchaser.


 

 

 

          (b)     Purchaser will deliver to the Shareholders (or to such other
third party as is specified below, as applicable) the following:


 

 

 

          (i)           each Shareholder’s Pro Rata Share of the Closing Cash
Consideration, by wire transfer of immediately available funds to such bank
accounts designated in writing by the Shareholders;

4

--------------------------------------------------------------------------------




 

 

 

          (ii)         the Warrants, duly executed by Parent;

 

 

 

          (iii)        the Funds Flow Agreement, duly executed by Purchaser;

 

 

 

          (iv)        the Laurent Martinot Service Agreement, duly executed by
the Company;

 

 

 

          (v)         the Right of First Offer Agreement, duly executed by the
Company; and

 

 

 

          (vi)        the certificate of Purchaser required to be delivered
pursuant to Section 7.2(c), duly executed by Purchaser.


 

 

 

          (c)       All deliveries, payments and other transactions and
documents relating to the Closing will be interdependent and none will be
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived satisfaction or performance
thereof as a condition precedent to Closing).

          Section 2.3      Other actions at Closing.

 

 

 

          (a)       The parties to this Agreement will sign the transfer of the
Shares in the register of shares of the Company.

 

 

 

          (b)       Purchaser shall hold a shareholders’ meeting of the Company
in order to approve the following decisions:


 

 

 

            (i)        Acknowledgement of the resignation of the directors; and

 

 

 

            (ii)       Appointment of new directors.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND ITS SUBSIDIARIES

          To induce Purchaser to enter into this Agreement, the Shareholders
jointly and severally represent and warrant to Purchaser, except as otherwise
disclosed in the Disclosure Schedule, as follows:

5

--------------------------------------------------------------------------------



          Section 3.1      Organization; Qualification. The Company is a limited
liability company (“société anonyme”) duly organized, validly existing and in
good standing under the laws of Belgium. The Company has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now conducted and is duly qualified to do business as a foreign entity in
each of the jurisdictions set forth on Section 3.1 of the Disclosure Schedule,
which constitute all of the jurisdictions where the character of the property
owned or leased by it or the nature of its activities makes such qualification
necessary. True, complete and correct copies of the deed of incorporation and of
the coordinated articles of association (“statuts”) of the Company as currently
in effect, have been made available to Purchaser.

          Section 3.2      Capitalization. The capital of the Company is equal
to One Hundred Ninety-Six Thousand Three Hundred Thirty-Six Euros (€196,336)
represented by Two Thousand Three Hundred Seventeen (2,317) shares of common
stock, without par value. The Shares (i) comprise all of the issued and
outstanding shares of capital stock of the Company, (ii) have been duly
authorized, are validly issued, fully paid and non-assessable, (iii) are not
subject to and were not issued in violation of any preemptive rights, and (iv)
are held of record by the Shareholders. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights or other contracts or commitments that would require the Company
to issue, sell or otherwise cause to become outstanding any of its capital
stock. There are no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights with respect to the Company. The Company
is not subject to any obligation to repurchase or otherwise acquire or retire
any shares of capital stock and there are no commitments of the Company to
distribute to holders of any class of its capital stock any evidence of
indebtedness or assets, or to pay any dividend or make any other distribution in
respect thereof.

          Section 3.3      Subsidiaries; Ownership of Other Securities.

 

 

 

          (a)       Set forth on Section 3.3(a) of the Disclosure Schedule is a
list of all the Company’s Subsidiaries, together with the jurisdiction of
incorporation for each such Subsidiary. The Company’s Subsidiaries are duly
organized and validly existing under the laws of their respective jurisdiction
of incorporation. The Company’s Subsidiaries have all requisite power and
authority to own, lease and operate their properties and to carry on their
business as now conducted and are duly qualified to do business as a foreign
entity in each of the jurisdictions set forth on Section 3.3(a) of the
Disclosure Schedule, which constitute all of the jurisdictions where the
character of the property owned or leased by such Subsidiary or the nature of
such Subsidiary’s activities makes such qualification necessary. True, complete
and correct copies of the deed of incorporation and the coordinated articles of
association or other similar governing documents of each of the Company’s
Subsidiaries, each as currently in effect, have been made available to
Purchaser.

 

 

 

          (b)       All of the issued and outstanding capital stock of each of
the Company’s Subsidiaries have been duly authorized, are validly issued, fully
paid and non-assessable and, other than any such capital stock presently owned
by G. Martinot, are held of record by the Company. As of the Closing, all of the
issued and outstanding capital stock of each of the Company’s Subsidiaries will
be held of record by the Company. There are no outstanding or authorized: (i)
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights or other contracts or commitments that would require any of the
Company’s

6

--------------------------------------------------------------------------------




 

 

 

Subsidiaries to issue, sell or otherwise cause to become outstanding any of the
capital stock of any of the Company’s Subsidiaries; or (ii) bonds, debentures,
notes or other indebtedness of any of the Company’s Subsidiaries having the
right to vote (or convertible into or exercisable or exchangeable for securities
having the right to vote) on any matters with the shareholder(s) of such
Subsidiary. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with respect to any of the
Company’s Subsidiaries. Neither the Company nor any of its Subsidiaries is
subject to any obligation to repurchase or otherwise acquire or retire any
shares of capital stock of any Subsidiary and there are no commitments of the
Company or any of its Subsidiaries to distribute to holders of any class of the
Subsidiary’s capital stock any evidence of indebtedness or assets, or to pay any
dividend or make any other distribution in respect thereof.

 

 

 

          (c)       Aside from any shares of capital stock of any of the
Company’s Subsidiaries presently owned by G. Martinot, the Company has good and
marketable title to all of the issued and outstanding capital stock of each of
its Subsidiaries, free and clear of any and all Encumbrances. As of the Closing,
the Company will have good and marketable title to all of the issued and
outstanding capital stock of each of its Subsidiaries, free and clear of any and
all Encumbrances. Neither the Company nor G. Martinot is a party to any option,
warrant, purchase right or other contract or commitment (other than this
Agreement) that would require either the Company or G. Martinot to sell,
transfer or otherwise dispose of any of its Subsidiaries’ capital stock or
membership interests. Neither the Company nor G. Martinot is a party to any
voting trust, proxy or other agreement or understanding with respect to the
voting of any of its Subsidiaries’ capital stock or membership interests.

 

 

 

          (d)       Neither the Company nor any of its Subsidiaries owns or has
any interest, direct or indirect, or any commitment to purchase or otherwise
acquire, any capital stock or other equity interest, direct or indirect, in any
other Person.

          Section 3.4      [INTENTIONALLY OMITTED]

          Section 3.5      Governmental Approvals. No filing with, and no
permit, authorization, consent or approval of, any Governmental Entity is
required to be obtained by the Company or any of its Subsidiaries in connection
with the execution, delivery and performance by the Shareholders of this
Agreement or the consummation of the transactions contemplated hereby other than
as set forth on Section 3.5 of the Disclosure Schedule.

          Section 3.6      No Violations. Except as set forth on Section 3.6 of
the Disclosure Schedule, the execution, delivery and performance by the
Shareholders of this Agreement and the consummation by the Shareholders of their
obligations hereunder do not and will not (a) conflict with, constitute a
violation or breach of or default under or give rise to (or give rise after the
giving of notice, the passage of time or both) a right of termination,
cancellation or acceleration of any obligation of the Shareholders, the Company
or any of the Company’s Subsidiaries or to a loss of any benefits to which the
Shareholders, the Company or any of the Company’s Subsidiaries is entitled under
any provision of: (i) the Company’s or any of the Company’s Subsidiaries’
articles of association or other similar governing documents; (ii) assuming the
consents, actions and filings listed on Section 3.5 of the Disclosure Schedule
have been obtained, taken and made, any law, regulation, judgment, injunction,
order or decree binding upon the Shareholders, the Company or any

7

--------------------------------------------------------------------------------



of the Company’s Subsidiaries, or any of their respective assets or properties;
or (iii) any Contract to which any Shareholder, the Company or any of the
Company’s Subsidiaries is a party or any license, franchise, permit or similar
authorization held by any Shareholder, the Company or any of the Company’s
Subsidiaries, including, without limitation, the Authorizations (as defined
below); or (b) result in the creation or imposition of any Encumbrance (other
than a Permitted Encumbrance) on any of the assets or properties of the Company
or any of the Company’s Subsidiaries or any Encumbrance on the Shares.

          Section 3.7      Government Authorizations. The Company and its
Subsidiaries, as applicable, possess all material permits, licenses, clearances,
waivers, authorizations, approvals and certificates from Governmental Entities
which are necessary to conduct their business in compliance with all federal,
state, local or foreign laws, statutes, regulations, guidance, orders and
judgments ordered applicable to the Company or any of its Subsidiaries (the
“Authorizations”). Section 3.7 of the Disclosure Schedule contains a true and
complete list of all such Authorizations. The Authorizations are valid, in good
standing and in full force and effect, and the Company and its Subsidiaries, as
applicable, have at all times complied and are currently complying in all
respects with each such Authorization. The execution, delivery or performance of
this Agreement by the parties will not have any effect on the continued validity
or sufficiency of the Authorizations, nor will any additional permits, licenses,
waivers, authorizations, approvals, clearances or certificates be required by
virtue of the execution, delivery or performance of this Agreement by the
parties hereto to enable the Company and its Subsidiaries to conduct their
business.

          Section 3.8      Financial Statements; No Undisclosed Liabilities;
Company Indebtedness; Working Capital; Consolidated Net Assets.

 

 

 

          (a)       The Financial Statements are based upon the books and
records of the Company and its Subsidiaries, have been prepared in accordance
with GAAP consistently applied during the periods indicated and present fairly
the financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis at the respective dates and for the
respective periods indicated.

 

 

 

          (b)       The Company and its Subsidiaries have no liabilities or
obligations, whether accrued, absolute, asserted or unasserted, contingent or
otherwise (“Liabilities”), except as and to the extent reflected or reserved for
in the Financial Statements and except for (a) Liabilities of the same nature as
those set forth in the Financial Statements and incurred in the ordinary course
of business since the Balance Sheet Date (none of which results from, arises out
of, relates to, is in the nature of or was caused by any breach of contract,
breach of warranty, tort, infringement or violation of law), (b) Liabilities
arising after the date of this Agreement and permitted by the terms hereof, and
(c) Liabilities identified on Section 3.8(b) of the Disclosure Schedule.

 

 

 

          (c)       Except as set forth on Section 3.8(c) of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any Company
Indebtedness.

 

 

 

          (d)       At the Closing, the Company and its Subsidiaries on a
consolidated basis, will have at least the amount of Working Capital they
otherwise would have in the ordinary course of business consistent with past
practice (i.e., in the absence of the transactions contemplated hereby). Without
limiting the generality of the

8

--------------------------------------------------------------------------------




 

 

 

foregoing, the Shareholders acknowledge and agree that each of (i) accounts
receivable, (ii) inventory, and (iii) accounts payable, will, at the Closing, be
at levels the Company and its Subsidiaries would otherwise have maintained in
the ordinary course of business consistent with past practice.

 

 

 

          (e)       As of the Closing, the net assets of the Company and its
Subsidiaries on a consolidated basis (“Capitaux Propres” – case 10/15 of the
annual accounts) will not be less than €93,336.78.

 

 

 

          (f)       Section 3.8(f) of the Disclosure Schedule sets forth the
aggregate liability that the Company and its Subsidiaries will incur in
connection with the Specified Items.

 

 

 

          (g)       Neither the Company nor any of its Subsidiaries has any
Contract with the Walloon Region other than the Walloon Region Grant Agreement.

          Section 3.9      Absence of Certain Changes. Except as set forth on
Section 3.9 of the Disclosure Schedule, since the Balance Sheet Date the Company
and its Subsidiaries have operated in the ordinary course of business,
consistent with past practice, and neither the Company nor any of its
Subsidiaries has:

 

 

 

          (a)       incurred any Liabilities, other than Liabilities incurred in
the ordinary course of business, or discharged or satisfied any Encumbrances, or
paid any Liabilities, other than in the ordinary course of business, or failed
to pay or discharge when due any accounts payable or other Liabilities;

 

 

 

          (b)       sold, encumbered, assigned or transferred any assets or
properties of the Company or any of its Subsidiaries other than in the ordinary
course of business consistent with past practice;

 

 

 

          (c)       created, incurred, assumed, modified, amended or guaranteed
any indebtedness for money borrowed;

 

 

 

          (d)       made any material change in the business of the Company or
any of its Subsidiaries, except for such changes as may be required to comply
with Applicable Law;

 

 

 

          (e)       made any loans, advances or capital contributions to, or
investments in, any Person;

 

 

 

          (f)       except as required by Applicable Law, (i) instituted or
announced any increase in the compensation, bonuses or other benefits payable to
any employee; (ii) entered into or amended any employment, consulting, severance
or change of control agreement with any employee; (iii) entered into, adopted or
amended any Plan or other commitment or arrangement relating to the employment
of any employee; or (iv) made or committed to make any material increase in
contributions or benefits under any Plan that would become effective on or after
the Closing Date;

9

--------------------------------------------------------------------------------




 

 

 

          (g)       made any change in the accounting methods, principles or
policies applied in the preparation of the Financial Statements, other than any
change required by Applicable Law or a change in GAAP;

 

 

 

          (h)       made or changed any Tax election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, entered into any closing agreement, settled any Tax claim or
assessment relating to the Company or its Subsidiaries, surrendered any right to
claim a refund of Taxes, consented to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to the Company or its
Subsidiaries, or taken any other similar action relating to the filing of any
Tax Return or the payment of any Tax;

 

 

 

          (i)       failed to use commercially reasonable efforts to collect any
accounts receivable when due;

 

 

 

          (j)       made or suffered any amendment or termination of any
Material Contract (as defined below);

 

 

 

          (k)       canceled, modified or waived any debts or claims held by the
Company or any of its Subsidiaries, other than with respect to immaterial
amounts in the ordinary course of business consistent with past practice;

 

 

 

          (l)       suffered any material damage, destruction or casualty loss
to any of its properties, not covered by insurance, or suffered any repeated,
recurring or prolonged shortage, cessation or interruption of supplies or
utilities or other services required to conduct its business and operations;

 

 

 

          (m)      made commitments or agreements for capital expenditures or
capital additions or betterments exceeding in the aggregate Five Thousand Euro
(€5,000) in excess of the Company’s currently existing capital expenditure
budget, a true and correct copy of which has been made available to Purchaser;

 

 

 

          (n)       (A) issued or committed to issue any capital stock of the
Company or any of its Subsidiaries or securities (including options and
warrants) convertible into or exchangeable (or exercisable) for capital stock of
the Company or any of its Subsidiaries, (B) adjusted, split, combined,
reclassified or redeemed any of the Shares or (C) declared, authorized, set
aside or paid any dividend;

 

 

 

          (o)       acquired any interest in any other business entity;

 

 

 

          (p)       executed any Contract or incurred any Liability therefor (i)
involving an annual payment or receipt in excess of Five Thousand Euro (€5,000)
or requiring aggregate payments or receipts in excess of Five Thousand Euro
(€5,000) or (ii) that cannot be terminated without penalty on less than 90 days’
notice;

 

 

 

          (q)       entered into any transactions with any Affiliate,
shareholder, director, officer or employee of the Company or any of its
Subsidiaries;

 

 

 

          (r)       entered into any agreement, commitment or understanding
(whether written or oral) with respect to any of the foregoing; or

10

--------------------------------------------------------------------------------




 

 

 

            (s)       suffered any change, condition, event or occurrence that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

          Section 3.10      Real Estate.

 

 

 

            (a)       Except as set forth on Section 3.10(a) of the Disclosure
Schedule under the heading “Owned Real Property”, neither the Company nor any of
its Subsidiaries owns any real property or has any right of first refusal or
option to purchase any real property. Section 3.10(a) of the Disclosure Schedule
contains a complete and accurate list, under the heading “Leased Real Property,”
of each parcel of Leased Real Property. The Real Property comprises all of the
real property used in or otherwise related to the Company’s or any of its
Subsidiaries’ business and is suitable for the purposes for which it is
presently used.

 

 

 

            (b)       Section 3.10(b) of the Disclosure Schedule contains a
complete and accurate description of all Encumbrances and other agreements,
contracts or interests relating to or affecting the Real Property, whether
recorded or not, except for the Existing Real Property Leases and those that may
be canceled by the Company or any of its Subsidiaries at any time without
Liability. None of the Company, any of its Subsidiaries or any of the
Shareholders have entered into any agreement for the sale of the Owned Real
Property.

 

 

 

            (c)       The Owned Real Property is owned by the Company in full
and exclusive ownership. Copies of all documents evidencing title of the Company
to such real property have been delivered to Purchaser.

 

 

 

            (d)       The Company or one of its Subsidiaries has a valid
leasehold interest in the Leased Real Property. Each of the Existing Real
Property Leases is a legal, valid and binding agreement of the Company or one of
its Subsidiaries, on the one hand, and the landlord thereunder, on the other
hand, subsisting in full force and effect, enforceable in accordance with its
terms, and there is no, and neither the Company nor any of its Subsidiaries has
received notice of any, default (or any condition or event which, after notice
or lapse of time or both, would constitute a default) by any party thereunder.
The Company and its Subsidiaries have performed all of their required
obligations under, and are not in violation or breach of or default under, any
of the Existing Real Property Leases, and the other party or parties to the
Existing Real Property Leases are not in violation or breach of or default under
any such lease. Neither the Company nor any of its Subsidiaries owes any
brokerage commissions with respect to any of the Leased Real Property. There are
no leases, subleases, licenses, concessions or other agreements, written or
oral, affecting any part of the Leased Real Property other than the Existing
Real Property Leases.

 

 

 

            (e)       The Company and its Subsidiaries have rights of ingress
and egress to and from a public right-of-way and the Real Property and all
buildings, structures, facilities, fixtures and other improvements thereon used
in the operation of the Company’s or any of its Subsidiaries’ business.

11

--------------------------------------------------------------------------------




 

 

 

            (f)       All buildings, structures, facilities, fixtures and other
improvements thereon used in the operation of the Company’s or any of its
Subsidiaries’ business are located entirely within the boundaries of the Real
Property. There are no encroachments of any buildings, structures, facilities,
fixtures and other improvements owned or used by any other party within the
boundaries of the Real Property.

 

 

 

            (g)       There are no pending or, to the Knowledge of the
Shareholders, contemplated or threatened condemnation proceedings against all or
any portion of the Real Property or any appurtenant easement.

 

 

 

            (h)       The Real Property, buildings, structures, facilities,
fixtures and other improvements thereon, comply with all applicable governmental
requirements in respect of the use, operation and construction thereof,
including health, safety, fire, electrical or building codes, or environmental,
zoning, platting and other land use requirements. There are no permits, licenses
or consents required by any Governmental Entity in connection with the use and
occupancy of the Real Property except those previously obtained by the Company
or its Subsidiaries and listed on Section 3.7 of the Disclosure Schedule.

 

 

 

            (i)        To the Knowledge of the Shareholders, there are no (i)
public improvements which have been commenced or completed and for which an
assessment may be levied against the Real Property, or (ii) any planned
improvements which may result in any assessment against the Real Property. None
of the Company, the Company’s Subsidiaries, the Shareholders or any of their
respective Affiliates has received notice of any reassessment of the Real
Property’s current real estate tax valuation.

 

 

 

            (j)        None of the Company, the Company’s Subsidiaries, the
Shareholders or any of their respective Affiliates has received notice of any
actual or threatened reduction or curtailment of any utility service now
supplied or available to the Real Property. The Real Property is supplied with
utilities and other services necessary for the Company’s and its Subsidiaries’
business operations at such locations.

 

 

 

           (k)        All structural, mechanical, electrical, heating, air
conditioning, drainage, sewer, water and plumbing systems serving the Real
Property are in proper working order.


          Section 3.11      Personal Property Leases. Section 3.11 of the
Disclosure Schedule contains a true, complete and correct list of each Contract
pursuant to which the Company or any of its Subsidiaries leases any equipment,
furniture or fixtures or other items of tangible personal property (including,
without limitation, all capital and operating leases) (the “Personal Property
Leases”). True, complete and correct copies of the written Personal Property
Leases, including all amendments to such Personal Property Leases, and written
descriptions of the material terms of any oral Personal Property Leases,
including all amendments thereto, have been made available by the Shareholders
to Purchaser. The Company and its Subsidiaries are not and, to the Knowledge of
the Shareholders, no other party is in breach or violation of, or in default
under any Personal Property Lease, and the Company and its Subsidiaries have not
received any written (or, to the Knowledge of the Shareholders, verbal) notice
of any such breach, violation or default thereunder.

12

--------------------------------------------------------------------------------



          Section 3.12     Title to Properties. The Company and each of its
Subsidiaries, as applicable, have good and marketable title to all of their
respective properties and assets, real, personal and mixed, which one of them
purports to own or which are used by the Company or any of its Subsidiaries in
the operation of their respective businesses as conducted prior to Closing,
including, without limitation, all properties and assets reflected on the most
recent consolidated balance sheet included in the Financial Statements, other
than immaterial assets or properties disposed of in the ordinary course of
business since the Balance Sheet Date, free and clear of all Encumbrances,
except for Permitted Encumbrances.

          Section 3.13     Condition of Personal Property; Sufficiency of
Assets. The Company’s and its Subsidiaries’ structures, buildings, equipment,
furniture and fixtures are, in the aggregate and taken as a whole, in operating
condition and repair, subject to normal wear and tear, and are adequate for the
uses to which they are currently being put. The Company and its Subsidiaries
own, or lease under valid leases, all property, structures, buildings,
equipment, furniture, fixtures and other tangible assets and properties
necessary for the conduct of their business as now conducted.

          Section 3.14     Compliance with Laws;

 

 

 

               (a)          The Company and its Subsidiaries have complied in
all material respects with all Applicable Laws. No action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
filed or commenced against the Company or any of its Subsidiaries alleging any
failure to so comply. Neither the Company nor any of its Subsidiaries has
received notice to the effect that the Company or any of its Subsidiaries is not
in compliance with any Applicable Laws.

 

 

 

               (b)          The Company and its Subsidiaries have complied with
all applicable export-control, trade and economic sanctions laws, rules, and
regulations (whether federal, state, foreign, or other), including the U.S.
Commerce Department’s Export Administration Regulations and all sanctions laws,
rules and regulations maintained by the U.S. Treasury Department’s Office of
Foreign Assets Control, as well as all applicable export-control and sanctions
laws, rules and regulations maintained by other jurisdictions, to the extent
that no such laws, rules, regulations, or sanctions programs of any other
jurisdiction are in contravention of any Belgian law, rule or regulation.

 

 

 

               (c)          Neither the Company nor any of its Subsidiaries, nor
any of their directors or employees: (i) has engaged, directly or indirectly, in
any violation of the FCPA, article 246 and following and article. 504bis and
504terof the Belgian Criminal Law code, the French law nº93-122 of 29 January
1993 concerning the prevention of corruption and transparency in the economic
field and public procedures, the Italian Legislative Decree 8th June 2001, no.
231, or any other applicable anti-bribery or anti-corruption laws or treaties
(collectively, the “Anti-Corruption Laws”), or any anti-boycott, anti-terrorism,
or arms-control laws, rules, or regulations or sanctions programs; (ii) has
conducted business with any restricted party identified in writing by the U.S.
government, Belgian government, the French government, the German government or
the Italian government as a Person with whom or with which conducting business
would constitute a violation of U.S., Belgian, French, German or Italian
Applicable Law; or (iii) has been the subject of

13

--------------------------------------------------------------------------------




 

 

 

any bribery, money laundering or anti-kick-back investigation by any
Governmental Entity. Without limiting the foregoing, (1) none of the Company,
any of its Subsidiaries, or any of their respective directors, officers, agents,
distributors, employees or other Persons acting on their behalf has, directly or
indirectly, taken any action, or failed to act, in a manner that would be a
violation of any Anti-Corruption Laws; (2) the Company and its Subsidiaries
maintain their books and records in a manner that, in reasonable detail,
accurately and fairly reflects the transactions and disposition of their assets,
and maintains a system of adequate internal accounting controls; (3) no portion
of the Purchase Price will be used to fund payments in connection with securing
improperly any approvals or any other improper advantages from any Governmental
Entity; and (4) none of the officers, directors, employees or agents of the
Company or any of its Subsidiaries are Government Officials. For purposes of
this Agreement, “Government Official” means any (A) officer or employee of a
Governmental Entity or instrumentality thereof (including any state-owned or
state-controlled enterprise) or of a public international organization, (ii)
candidate for political office or official of any political party, (iii) person
acting for or on behalf of any Governmental Entity or instrumentality thereof,
or (iv) a member of a royal family.

          Section 3.15     Conflict Minerals. The conduct of the Company’s and
its Subsidiaries’ business, as currently conducted or as proposed to be
conducted in the future, does not and will not require the Company or any of its
Affiliates to make any disclosure, filing or report or submit any filing or
report to the SEC pursuant to Section 13(p) of the Exchange Act or any of the
rules or regulations promulgated under or pursuant to Section 13(p) of the
Exchange Act. Without limiting the foregoing, no Conflict Minerals (as defined
below) are necessary to the functionality or production of or are used in the
production of any product of the Company or any of its Subsidiaries or any
product currently proposed to be manufactured by the Company or any of its
Subsidiaries or on its behalf in the future. For purposes of this Agreement,
“Conflict Minerals” means: (a) columbite–tantalite (coltan), cassiterite, gold,
wolframite, or their derivatives, which originate in the Democratic Republic of
the Congo or a country that shares an internationally recognized border with the
Democratic Republic of the Congo; and (b) any other mineral or its derivatives,
the exploitation and trade of which is determined by the Secretary of State of
the United States to be financing conflict in the Democratic Republic of the
Congo or a country that shares an internationally recognized border with the
Democratic Republic of the Congo.

          Section 3.16     Products/Regulation.

 

 

 

               (a)          There have been no written notices, citations or
decisions by any Governmental Entity that any Company Products (as hereinafter
defined) are defective or fail to meet any applicable standards or other
regulatory requirements promulgated by any such Governmental Entity. The Company
and its Subsidiaries have complied in all material respects with their policies,
procedures and specifications with respect to design, manufacture, labeling,
testing, inspection and sale of Company Products. There have been no recalls,
field notifications or seizures ordered or, to the Knowledge of the
Shareholders, threatened by any such Governmental Entity with respect to any of
the Company Products.

 

 

 

               (b)          The Company Products have all necessary and current
marketing approvals or clearances by all Governmental Entities requiring such
approvals or

14

--------------------------------------------------------------------------------




 

 

 

clearances in the jurisdictions where the Company Products are marketed or where
such approvals or clearances are required. All necessary amendments, supplements
and reports required to keep the approvals and clearances current with the
versions of the Company Products being marketed have been filed in a timely
manner and are complete and accurate. Any changes in product design and
manufacturing and quality assurance procedures have been filed in a timely
manner.

 

 

 

               (c)          The Company and each of its Subsidiaries have also
obtained all necessary Authorizations from every country in which the Company
Products are currently marketed.

 

 

          Section 3.17     Taxes. Except as set forth on Section 3.17 of the
Disclosure Schedule:

 

 

 

               (a)          The Company and each of its Subsidiaries has filed
in due time all tax declarations required by Applicable Law and have paid all
Taxes within the required time period and there is no fact that could give rise
to any Liability in addition to Taxes already paid or reserved for in the
Financial Statements.

 

 

 

               (b)          All transactions in which the Company or any of its
Subsidiaries is involved have been properly characterized by the Company or the
applicable Subsidiary for Tax purposes and are not capable of
re-characterization by the Tax authorities, and the Company and its Subsidiaries
have reported and paid Taxes accordingly.

 

 

 

               (c)          The most recent Tax Return of the Company and of
each of its Subsidiaries contains the exact amount of the tax losses carried
forward which can be used to offset against future profits.

 

 

 

               (d)          Neither the Company nor any of its Subsidiaries has
(i) during the current tax year or the seven preceding tax years granted any
abnormal benefits to any third party, and there are no commitments to do so in
the future or (ii) during the current tax year or the five preceding tax years
benefited from any abnormal benefit granted by any third party.

 

 

 

               (e)          The capital mentioned in the Financial Statements
fully qualifies as paid up capital of the Company and each of its Subsidiaries
for tax purposes.

 

 

 

               (f)          Neither the Company nor any of its Subsidiaries has
declared, granted or paid any commissions, fees salaries and other similar costs
as described in article 57 of the Code or similar legislation in France, Germany
and Italy which could give rise to a taxation as “secret commissions” according
to article 219 of the Code or similar legislation in France, Germany or Italy.

 

 

 

               (g)          Neither the Company nor any of its Subsidiaries has
realised any hidden profits that are not listed under the assets of the Company
that could give raise to a taxation according to article 219 of the Code or
similar legislation in France, Germany or Italy.

15

--------------------------------------------------------------------------------




 

 

 

               (h)          Neither the Company nor any of its Subsidiaries has
paid any interest to its directors or shareholders that is to be re-qualified as
dividends according to article 18.4 and 185 of the Code or similar legislation
in France, Germany or Italy.

 

 

 

               (i)           Neither the Company nor any of its Subsidiaries has
made any profits which can be requalified as taxable profits according to
article 185§2 of the Code or similar legislation in France, Germany or Italy.

 

 

 

               (j)           Neither the Company nor any of its Subsidiaries has
paid any interest that is not deductible for tax purposes according to article
198§1.11 of the Code or similar legislation in France, Germany or Italy.

 

 

 

               (k)          Neither the Company nor any of its Subsidiaries has
at any time entered into or been party to any transactions, schemes or
arrangements, including but not limited to mergers, demergers, transfer of going
concerns (or branches thereof), contributions in kind and transactions, schemes
or arrangements, which violate the Applicable Law or may give rise to Tax not
provided for in the Financial Statements.

 

 

 

               (l)           All self-employed directors of the Company, as well
as all other partners or agents of the Company for whose Taxes the Company or
any of its Subsidiaries is jointly and severally liable have duly complied with
all the obligations in respect of Taxes, including the payment of social
security contributions.

 

 

 

               (m)         Sufficient provisions have been made in the Financial
Statements for all Taxes due and payable by the Company or any of its
Subsidiaries in connection with the bookkeeping years to which the Financial
Statements relate.

 

 

 

               (n)          The Company and its Subsidiaries have paid all Taxes
(including, without limitation, social security contributions) due prior to the
date of this Agreement, and no such Taxes (including, without limitation, social
security contributions) are past due or subject to an extension of any kind or
nature.

          Section 3.18     Environmental Matters. Except as set forth on Section
3.18 of the Disclosure Schedule:

 

 

 

               (a)          Materials that require special handling, treatment,
storage or disposal are and have been properly dealt with by the Company and its
Subsidiaries in compliance with Environmental Laws.

 

 

 

               (b)          The land, buildings and plant presently or
previously owned, leased or otherwise used by the Company or any of its
Subsidiaries are not and have not been used for the manufacturing, generating,
processing, storage, handling, use or disposal of any Hazardous Material or
waste. No underground tanks or other underground storage receptacles for those
substances are located on, in or under such land, buildings or plants.

 

 

 

               (c)          Neither the Company nor any of its Subsidiaries have
any actual or contingent Liability in respect of any pollutants, chemicals, or
industrial, toxic or Hazardous Material or waste that may have been released
into the environment.

16

--------------------------------------------------------------------------------




 

 

 

               (d)          There has been no violation by the Company or any of
its Subsidiaries of any Environmental Laws. Each environmental permit, license
or other authorization required for the operation of the business of the Company
or any of its Subsidiaries is in full force and effect. There is no violation of
any such permit, license or authorization; and no proceeding is pending or, to
the Knowledge of the Shareholders, threatened seeking the revocation or
limitation of any such permit, license or authorization.

 

 

 

               (e)          Neither the Company nor any of its Subsidiaries is
under any obligation to carry out any clean-up work or other remedial work under
any Environmental Laws. No proceedings are threatened by or against the Company
or any of its Subsidiaries to oblige any of them to carry out any clean-up or
other remedial work and there are no facts or circumstances that would give rise
to any such proceedings. Neither the Company nor any of its Subsidiaries has (i)
received any instruction or order of any Governmental Entity in connection with
any environmental matters or (ii) been subject to any actions of, or received
any complaints from, any third parties, including neighbours, Governmental
Entities or associations.

 

 

 

               (f)          There is no asbestos, PCB’s or any other harmful
substances present on, in or under the Real Property.


          Section 3.19     Litigation. There is no action, order, writ,
injunction, judgment or decree outstanding or claim, suit, litigation,
proceeding or labor dispute (“Action”) pending or, to the Knowledge of the
Shareholders, threatened against the Company or any of its Subsidiaries. Neither
the Company nor any of the Company’s Subsidiaries is in default with respect to
any judgment, order, writ, injunction or decree of any court or Governmental
Entity, and there is no unsatisfied judgment against the Company or any of the
Company’s Subsidiaries.

          Section 3.20     Contracts. Section 3.20 of the Disclosure Schedule
contains a true and complete list of all Contracts (including, if oral,
summaries of the material terms thereof) to which the Company or any of its
Subsidiaries is party, other than the Existing Real Property Leases and the
Personal Property Leases, that constitute:

 

 

 

               (a)          any lease or sublease of real property;

 

 

 

               (b)          any employment or consulting agreement not
terminable at will and without penalty or payment of any kind and without the
payment of any penalty by, or any other material consequence to, the Company or
any of its Subsidiaries;

 

 

 

               (c)          any open purchase orders or sales orders;

 

 

 

               (d)          any Contract that involves the performance of
services or delivery of goods or materials by the Company or any of its
Subsidiaries that may result in consideration paid or delivered to the Company
in excess of Five Thousand Euro (€5,000);

 

 

 

               (e)          any agreement that involves the performance of
services for, or delivery of goods or materials to the Company or any of its
Subsidiaries that may

17

--------------------------------------------------------------------------------




 

 

 

result in consideration paid or delivered by the Company in excess of Five
Thousand Euro (€5,000);

 

 

 

               (f)          any agreement which provides for, or relates to, the
incurrence of indebtedness for borrowed money (including any interest rate or
non-U.S. currency swap, cap, collar, hedge or insurance agreements, or options
or forwards on such agreements, or other similar agreements for the purpose of
managing the interest rate or non-U.S. exchange risk associated with its
financing);

 

 

 

               (g)          any Contract granting any Person an Encumbrance on
any of the assets or properties of the Company or any of its Subsidiaries;

 

 

 

               (h)          any Contract pursuant to which any deferred purchase
price relating to property or services may be owing following the date hereof
(including all obligations under any acquisition agreements pursuant to which
the Company or any of its Subsidiaries is, or may be, responsible for any
earn-out, note payable or other contingent payment);

 

 

 

               (i)          any Contract that limits or restricts where the
Company or any of its Subsidiaries may conduct their business or the type or
line of business in which they may engage;

 

 

 

               (j)          any consignment, distributor, sales representative,
dealer, manufacturers representative, sales agency, advertising representative
or advertising or public relations contract;

 

 

 

               (k)          any Contract which restricts or limits (or purports
to restrict or limit) in any way the Company’s or any of its Subsidiaries’
ability to freely operate;

 

 

 

               (l)          any guarantee of the obligations of customers,
suppliers, officers, directors, employees, Affiliates or others;

 

 

 

               (m)         all partnership agreements, joint venture agreements
or similar agreements;

 

 

 

               (n)          any Contract that is not terminable on not more than
90 days’ notice and without the payment of any penalty by, or any other material
consequence to, the Company or any of its Subsidiaries;

 

 

 

               (o)          any Contract relating to capital expenditures or the
acquisition or construction of fixed assets for or in respect of any real
property, in each case requiring payments in excess of Five Thousand Euro
(€5,000);

 

 

 

               (p)          any Contract constituting a Company Intellectual
Property Agreement;

 

 

 

               (q)          any Contract with any Affiliate, director, officer
or employee of the Company or any of its Subsidiaries;

18

--------------------------------------------------------------------------------




 

 

 

               (r)          any (i) Contract with any Governmental Entity, or
any political or other subdivision, department or branch thereof or (2)
subcontract relating to a prime contract with any Governmental Entity, or any
political or other subdivision, department or branch thereof;

 

 

 

               (s)          any collective bargaining agreement or other
Contract with a labor union or other labor organization;

 

 

 

               (t)          all other agreements to sell any asset or assets (i)
valued at Five Thousand Euro (€5,000) or more individually or Five Thousand Euro
(€5,000) in the aggregate or (ii) entered into outside the ordinary course of
business; or

 

 

 

               (u)          any other Contract that is material to the Company
or any of its Subsidiaries or the absence of which would have a Material Adverse
Effect.

The Contracts listed on Section 3.20 of the Disclosure Schedule are referred to
herein as the “Material Contracts.” Each Material Contract (i) is a legal, valid
and binding obligation of the Company and/or its Subsidiaries and, to the
Knowledge of the Shareholders, the other parties to such Material Contract, (ii)
is in full force and effect in accordance with its terms and (iii) will continue
in full force and effect upon consummation of the transactions contemplated
hereby without penalty or other adverse consequence, subject to obtaining the
consents and approvals referred to in Section 3.6 of the Disclosure Schedule.
The Company and its Subsidiaries, as the case may be, have performed each
obligation under each of the Material Contracts that was to be performed by it
at or before the date hereof. The Company and its Subsidiaries are not in breach
or default in any material respect under any Material Contract, and, to the
Knowledge of the Shareholders, no other party to any Material Contract is in
breach or default thereunder. To the Knowledge of the Shareholders, no party to
any of the Material Contracts intends to cancel, terminate or modify any of such
Material Contracts. A true, correct and complete copy of each written Material
Contract, and a written description of the material terms of each oral Material
Contract, has been made available to Purchaser.

          Section 3.21     Employee Benefits. The Company has complied with all
requirements and all formalities imposed on it by Tax Law regarding Employee
Benefits and has properly and timely paid and, in general, has executed timely
and properly any payment of Taxes in relation to Employee Benefits.

          Section 3.22     Employees.

 

 

 

               (a)          Section 3.22(a) of the Disclosure Schedule (i) lists
each employee of the Company or any of its Subsidiaries as of the date of this
Agreement, (ii) shows for each such employee annual salary or hourly rate, any
other compensation payable (including compensation payable pursuant to bonus,
incentive, deferred compensation or commission arrangements), date of employment
and position, (iii) states the total number of employees, and (iv) indicates for
each such employee, and in the aggregate, full-time, part-time and temporary
status. No employees of the Company or any of its Subsidiaries are currently on
a lay-off, short-term disability, long-term disability, vacation, family leave
or other leave of absence. Each current and former employee of the Company, any
Subsidiary of the Company or any Affiliate has been properly classified for all
purposes, including, but not limited to, (i) taxation and tax

19

--------------------------------------------------------------------------------




 

 

 

reporting, (ii) eligibility to participate in the Plans and (iii) legal
requirements governing the payment of wages.

 

 

 

               (b)          To the Knowledge of the Shareholders, no executive
employee of the Company or any of its Subsidiaries and no group of employees of
the Company or any of its Subsidiaries has any plans to terminate his, her or
their employment. The Company and each of its Subsidiaries have complied at all
times with all Applicable Laws relating to employment and employment practices
and those relating to the calculation and payment of wages (including overtime
pay, maximum hours of work and child labor restrictions), equal employment
opportunity (including laws prohibiting discrimination or harassment or
requiring accommodation on the basis of race, color, national origin, religion,
gender, disability, age, sexual orientation or otherwise), affirmative action
and other hiring practices, occupational safety and health, workers’
compensation, unemployment compensation, the payment of social security and
other Taxes, and unfair labor practices under Applicable Law. Neither the
Company nor any of its Subsidiaries have any labor relations problem pending or,
to the Knowledge of the Shareholders, threatened, and their labor relations are
satisfactory. There are no workers’ compensation claims pending against the
Company or any of its Subsidiaries or, to the Knowledge of the Shareholders, any
facts that would give rise to such a claim. No employee of the Company or any of
its Subsidiaries is subject to any secrecy or noncompetition agreement or any
other agreement or restriction of any kind that would impede in any way the
ability of such employee to carry out fully all activities of such employee in
furtherance of the business of the Company and its Subsidiaries.

 

 

 

               (c)          Section 3.22(c) of the Disclosure Schedule, lists
each employee of the Company or any of its Subsidiaries as of the date of this
Agreement who holds a temporary work authorization or residence permit (the
“Work Permits”), and shows for each such employee the type of Work Permit and
the length of time remaining on such Work Permit. With respect to each Work
Permit, all of the information that the Company or its Subsidiaries provided to
the competent authorities (each, a “Department”) in the application for such
Work Permit was true and complete. The Company or one of its Subsidiaries has
received the appropriate notice of approval from the applicable Department with
respect to each such Work Permit. Neither the Company nor any of its
Subsidiaries has received any notice from any Department that any Work Permit
has been revoked. There is no action pending or, to the Knowledge of the
Shareholders, threatened to revoke or adversely modify the terms of any Work
Permit. No employee of the Company or any of its Subsidiaries is (a) a
non-immigrant employee whose status would terminate or otherwise be affected by
the transactions contemplated by this Agreement, or (b) an alien who is
authorized to work in the European Union in non-immigrant status.

 

 

 

               (d)          No employee of the Company or any of its
Subsidiaries is covered by any collective bargaining agreement entered in at
Company level, and no collective bargaining agreement at Company level is being
negotiated. There have not been any union or other collective organizing,
election or other activities made or threatened at any time within the past
three years by or on behalf of any union, employee representative or other labor
organization or group of employees with respect to any employees of the Company
or any of its Subsidiaries. Except as set

20

--------------------------------------------------------------------------------




 

 

 

forth on Section 3.22(d) of the Disclosure Schedule, there is no union, employee
representative or other labor organization, which, pursuant to Applicable Law,
must be notified, consulted or with which negotiations need to be conducted in
connection with the transactions contemplated by this Agreement.

 

 

 

               (e)          The Company and its Subsidiaries have paid in full
to all employees all wages, salaries, bonuses and commissions due and payable to
such employees, and the Company has fully reserved in its books of account all
amounts for wages, salaries, bonuses and commissions due but not yet payable to
such employees.

 

 

 

               (f)          The remuneration payable to directors, employees,
free-lance consultants and subcontractors has not been increased since 1 January
2014 other than for increases required by law and disclosed in Section 3.22(f)
of the Disclosure Schedule and the Company and its Subsidiaries have not
contracted any obligation to increase the remuneration payable other than for
increases required by Applicable Law.

 

 

 

               (g)          Neither the Company nor any of its Subsidiaries is
bound by any labour agreement which would entitle the employees to more than the
normal notice period or compensation in lieu of notice prescribed by the law or
the collective bargaining agreements concluded at the sector or national level.

 

 

          Section 3.23     Intellectual Property.

 

 

 

               (a)          Section 3.23(a) of the Disclosure Schedule contains
a complete and accurate list of (i) all products and services currently
manufactured, marketed, sold or distributed by the Company or any of its
Subsidiaries or which have been manufactured, marketed, sold, or distributed by
the Company or any of its Subsidiaries in the five years prior to the date
hereof, (ii) all products and services that the Company or any of its
Subsidiaries expects or intends to make available commercially within two years
after the date hereof, and (iii) all products and service offerings that are in
development as of the date hereof (such products and services described in
clauses (i), (ii) and (iii), the “Company Products”).

 

 

 

               (b)          Section 3.23(b) of the Disclosure Schedule contains
a complete and accurate list of each item of Company Registered Intellectual
Property Rights and for each such item, (i) the name of the
applicant/registrant, inventor/author and current owner, (ii) the jurisdiction
where the application/registration is located, (iii) the application or
registration number, (iv) the filing date and the issuance/registration/grant
date, (v) the prosecution status thereof (including all actions that must be
taken by the Company or its Subsidiaries with respect thereto prior to sixty
(60) days after the Closing), and (vi) in the case of Domain Name registrations
the named registrant and the registrar or equivalent Person with whom that
Domain Name is registered. Each item of Company Registered Intellectual Property
Rights, to the extent that a registration or equivalent has been issued, is
currently in compliance with all formal legal requirements (including payment of
filing, examination and maintenance fees and proofs of use) and is valid and
enforceable.

21

--------------------------------------------------------------------------------




 

 

 

               (c)          In each case in which the Company or any of its
Subsidiaries have acquired ownership of any Registered Intellectual Property
Rights from another Person, the Company or one of its Subsidiaries has obtained
a valid and enforceable assignment sufficient to vest such ownership in the
Company or its Subsidiaries and has recorded or had recorded each such
acquisition with the Office for Harmonization in the Internal Market (Trade
Marks and Designs) (OHIM), European Patent Office (EPO), the U.S. Patent and
Trademark Office, the U.S. Copyright Office, the appropriate Domain Name
registrar or their respective equivalents in the applicable jurisdiction, as the
case may be, in each case in accordance with Applicable Laws.

 

 

 

               (d)          Section 3.23(d) of the Disclosure Schedule contains
a complete and accurate list of all Contracts (i) under which the Company or any
of its Subsidiaries uses, has the right to use or has been granted a license
with respect to Intellectual Property Rights or technology of a third Person
(“In-License”) (other than licenses and related services agreements for
commercially available, off-the-shelf software in object code form for which
neither the Company nor any of its Subsidiaries has paid more than Five Thousand
Euro (€5,000) for a perpetual license for a single user, a single work station
or a single server (or Ten Thousand Euro (€10,000) in the aggregate for an
enterprise license for the Company or any of its Subsidiaries), that are used by
the Company and its Subsidiaries but not incorporated into any Company Products,
and that have not been customized for use by Company or any of its Subsidiaries)
or (ii) under which the Company or any of its Subsidiaries has licensed to
others the right to use or agreed to transfer to others any of the Company
Intellectual Property Rights or rights with respect thereto (“Out-Licenses”),
other than customer, dealer, reseller or distributor licenses entered into in
the ordinary course of business. To the Knowledge of the Shareholders, no party
to any Company Intellectual Property Agreement is in breach thereof. There are
no pending disputes regarding the scope of such Company Intellectual Property
Agreements, performance of the parties thereto or with respect to payments made
or received or to be received thereunder. All Company Intellectual Property
Agreements are valid, binding and in full force and effect.

 

 

 

               (e)          No government funding, facilities or resources of a
Governmental Entity or university were used in the development of any Company
Products or Company Intellectual Property Rights and, except as set forth on
Section 3.23(e) of the Disclosure Schedule, no rights have been granted to any
Governmental Entity or university with respect to any Company Products or under
any Company Intellectual Property Rights other than under the same standard
commercial rights as are granted by the Company and its Subsidiaries to
commercial end users of the Company Products in the ordinary course of business.

 

 

 

               (f)          The Company and its Subsidiaries own all right,
title and interest in the Company Intellectual Property Rights, free and clear
of all Encumbrances other than Permitted Encumbrances. To the Knowledge of the
Shareholders, there are no facts or circumstances that would render any Company
Intellectual Property Rights invalid or unenforceable. Neither the Company nor
any of its Subsidiaries have allowed any of the Company Intellectual Property
Rights to lapse or enter the public domain. The Company and its Subsidiaries own
or have sufficient rights in all Intellectual Property Rights used by them in,
and necessary to manufacture, have

22

--------------------------------------------------------------------------------




 

 

 

manufactured, use, sell, have sold and import, Company Products in all
jurisdictions in which such Company Products are manufactured, sold or used and
to conduct the businesses of the Company and its Subsidiaries, or contemplated
or planned to be manufactured, sold or used, and to conduct the businesses of
the Company and its Subsidiaries, without violating any Intellectual Property
Right of any third party.

 

 

 

               (g)          The Company and each of its Subsidiaries have taken
reasonable and appropriate steps to protect and preserve the confidentiality of
the Trade Secrets that comprise any part of the Company Intellectual Property
Rights, and, to the Knowledge of the Shareholders, there are no unauthorized
uses, disclosures or infringements of any such Trade Secrets by any Person. To
the Knowledge of the Shareholders, all use and disclosure by the Company or any
of its Subsidiaries of Trade Secrets owned by another Person was otherwise
lawful and was not in breach of any Contract. Without limiting the foregoing,
the Company and its Subsidiaries have and enforce a policy for identifying and
safeguarding the confidentiality of Company Trade Secrets including, but not
limited to, marking appropriate documents with restrictive legends, restricting
access to proprietary information to persons having a need-to-know, and
requiring employees and consultants and contractors to execute a confidentiality
and assignment agreement substantially in the Company’s standard form previously
provided to Purchaser. To the Knowledge of the Shareholders, there has been no
material breach or suspected material breach of any such policy. Each such
policy is listed and described in Section 3.23(g) of the Disclosure Schedule. To
the Knowledge of the Shareholders (i) neither the Company nor any of its
Subsidiaries is in breach of any agreement with respect to any third party Trade
Secret, and there are no threatened or pending disputes with respect to any
alleged breach of such agreements, and (ii) no third party is in breach of any
agreement with respect to the Trade Secrets that comprise any part of the
Company Intellectual Property Rights, and there are no threatened or pending
disputes with respect to any alleged breach of such agreements.

 

 

 

               (h)          To the Knowledge of the Shareholders, no Person or
any of such Person’s products or services or the operation of such Person’s
business is infringing upon or otherwise violating any Company Intellectual
Property Rights, and neither the Company nor any of its Subsidiaries have
asserted or threatened any claim against any Person alleging the same.

 

 

 

               (i)          Neither the Company nor any of its Subsidiaries has
received notice of any suit, claim, action, investigation or proceeding made,
conducted or brought by a third Person against the Company or any of its
Subsidiaries, and no such suit, claim, action, investigation or proceeding has
been filed or threatened alleging that the Company or any of its Subsidiaries or
any the Company Products or other operation of the Company’s or its
Subsidiaries’ business infringes or violates the Intellectual Property Rights of
any third Person. There is no pending or threatened claim challenging the
validity or enforceability of, or contesting the Company’s or any of its
Subsidiaries’ rights with respect to, any of the Company Intellectual Property
Rights. The Company and its Subsidiaries are not subject to any Action that
restricts or impairs the use of any Company Intellectual Property Rights.

23

--------------------------------------------------------------------------------




 

 

 

               (j)          Neither this Agreement nor the transactions
contemplated by this Agreement, will result in (i) the Company or any of its
Subsidiaries being obligated to grant to any third party any right to or with
respect to any Company Intellectual Property Rights; (ii) the Company or any of
its Subsidiaries becoming bound by, or subject to, any non compete or other
restriction on the operation or scope of their respective businesses, (iii) the
Company or any of its Subsidiaries becoming obligated to pay any royalties or
other amounts to any third party, or (iv) any customer of the Company or any of
its Subsidiaries obtaining the right to reduce its payments to the Company or
any of its Subsidiaries relative to payments that otherwise would have been
required to be made by them.

 

 

 

               (k)          All Company Products sold, licensed, leased,
provided or delivered by the Company or any of its Subsidiaries to customers and
users on or prior to the Closing conform (or will conform on the date provided
or delivered) in all material respects to applicable contractual commitments,
express and implied warranties, service level commitments, product
specifications and product documentation and to any representations made to such
customers or users. Neither the Company nor any of its Subsidiaries has any
Liability (and, to the Knowledge of the Shareholders, there is no legitimate
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against the Company or any of
its Subsidiaries giving rise to any material Liability) for replacement, repair
or redelivery of Company Products. Except with respect to defects in
manufacturing that do not arise from manufacturing processes designed or
determined before Closing or to defects in materials that do not arise from
materials acquired from vendors selected prior to Closing, to the Knowledge of
the Shareholders, each Company Product contemplated or planned to be sold,
licensed, leased, provided or delivered by the Company or any of its
Subsidiaries to customers and users after the Closing will conform in all
material respects to applicable contractual commitments, express and implied
warranties, service level commitments, product specifications and product
documentation and to any representations that, consistent with past and
contemplated future practice of the Company and its Subsidiaries, as applicable,
would be made to such customers or users.


          Section 3.24     Insurance. Section 3.24 of the Disclosure Schedule
sets forth a list of all policies of fire, liability, workmen’s compensation,
life, property and casualty and other insurance owned or held by the Company and
its Subsidiaries (the “Insurance Policies”). All of the Insurance Policies
(a) are in full force and effect, (b) are sufficient for compliance with all
requirements of Applicable Law and of any Material Contract to which the Company
or any of its Subsidiaries is subject, (c) are valid and enforceable, (d) insure
against risks of the kind customarily insured against and in amounts customarily
carried by businesses similarly situated and (e) provide adequate insurance
coverage for the activities of the Company and its Subsidiaries. Since the
respective dates of the Insurance Policies, no notice of cancellation or
non-renewal with respect to any such policy has been received by the Company or
any of its Subsidiaries and no party to any such policy has repudiated any
provision thereof. Neither the Company nor any of its Subsidiaries have received
any written notice of denial of coverage, reservation of rights or rejection of
tender for any claim with respect to any Insurance Policy. The Shareholders have
provided to Purchaser a true, correct and complete copy of the Insurance
Policies. Section 3.24 of the Disclosure Schedule sets forth a list of all
pending claims with respect to the Insurance Policies. Section 3.24 of the
Disclosure Schedule

24

--------------------------------------------------------------------------------



identifies all of the Company’s and any of its Subsidiaries’ self-insurance or
co-insurance programs and sets forth the applicable self-insurance or
co-insurance amounts.

          Section 3.25     No Brokers. No Person will be entitled to receive any
brokerage commission, finder’s fee, fee for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any Contract made by or on behalf of the Company or any of
its Subsidiaries for which Purchaser or the Company is or could become liable or
obligated.

          Section 3.26     Transactions with Affiliates. Except for (a) payment
of compensation for employment or reimbursement of expenses to employees in the
ordinary course of business consistent with past practice and (b) participation
in the Plans by employees (i) Section 3.26 of the Disclosure Schedule sets forth
a list of each Contract, transaction or arrangement under which, during the two
years preceding the date of this Agreement, the Company or any of its
Subsidiaries purchased, acquired or leased any property, goods or services from,
or sold, transferred or leased any property or services to, or loaned or
advanced any money to, or borrowed any money from, any officer, director,
shareholder or member of the Company, the Company’s Subsidiaries, any
Shareholder or any of their respective Affiliates; (ii) except as set forth on
Section 3.26 of the Disclosure Schedule, no officer, director of the Company,
the Company’s Subsidiaries, any Shareholder or any of their respective
Affiliates is indebted to the Company or any of its Subsidiaries for money
borrowed or other loans or advances, and neither the Company nor any of its
Subsidiaries is indebted to any such Person, and (iii) no officer or director of
the Company, the Company’s Subsidiaries, any Shareholder or any of their
respective Affiliates has any interest in any property (whether real, personal
or mixed and whether tangible or intangible) used in or pertaining to the
Company’s or any of its Subsidiaries’ business.

          Section 3.27     Powers of Attorney; Bank Accounts.

 

 

 

               (a)          Except for powers of attorney granted to attorneys,
accountants or others in connection with matters relating to Taxes, the Plans or
intellectual property matters, neither the Company nor any of its Subsidiaries
has granted any written power of attorney to any Person for any purpose
whatsoever, which power of attorney is currently in force.

 

 

 

               (b)          Section 3.27(b) of the Disclosure Schedule sets
forth a true and complete list of all bank accounts and safe deposit boxes of
the Company and its Subsidiaries and all Persons authorized to sign or otherwise
act with respect thereto as of the date hereof.

          Section 3.28     Major Customers and Vendors. Section 3.28 of the
Disclosure Schedule sets forth a complete and accurate list of the names of the
Company’s and its Subsidiaries’ (a) 25 largest customers for the 12-month period
ended December 31, 2013 (and for the six months ended June 30, 2014), showing
the approximate aggregate total GAAP revenues to the Company and its
Subsidiaries from each such customer during such period, and (b) 25 largest
vendors (as measured by payments to third parties) for the 12-month period ended
December 31, 2013 (and for the six months ended June 30, 2014), showing the
approximate aggregate total payment in EUROS by the Company and its Subsidiaries
to each such vendor during each such period. Except as otherwise contemplated by
this Agreement or noted on Section 3.28 of the Disclosure Schedule, no customer
or vendor listed on Section 3.28 of the Disclosure Schedule has given notice
that it intends to cease doing business with

25

--------------------------------------------------------------------------------



the Company or any of its Subsidiaries or decrease the amount of business it
does with the Company or any of its Subsidiaries in any material respect.

          Section 3.29     Accounts Receivable. All notes and accounts
receivable of the Company and each of its Subsidiaries that are reflected on the
most recent balance sheet included in the Financial Statements or on the
accounting records of the Company and its Subsidiaries as of the Closing Date
(collectively, the “Accounts Receivable”) represent valid obligations arising
from sales actually made or services actually performed in the ordinary course
of business. There is no contest, claim or right of set-off under any Contract
with any obligor of an Accounts Receivable relating to the amount or validity of
such Accounts Receivable.

          Section 3.30     Inventory. Subject to reserves and write-downs
reflected on the most recent balance sheet included in the Financial Statements
or on the accounting records of the Company and its Subsidiaries as of the
Closing Date: (a) the inventories of the Company and its Subsidiaries consist of
items that are current and of good and merchantable quality and not subject to
any write-down or write-off; (b) the portion of such inventories consisting of
finished products is saleable in the ordinary course of the business of the
Company and its Subsidiaries at normal prices; and (c) the portion of such
inventories consisting of raw materials and work-in-progress is of a quality
useable in the production of finished products. Current levels of such
inventories are substantially consistent with the level of inventories that has
been maintained in respect of the manufacturing, production, marketing, sales
and distribution by the Company and its Subsidiaries prior to the date hereof in
accordance with the ordinary course of business of the Company and its
Subsidiaries.

          Section 3.31     No Similar Agreements. None of the Shareholders, the
Company or any of the Company’s Subsidiaries has any legal obligation to any
other Person to enter into any transaction with respect to the transfer of any
of the Shares or all or any material portion of the assets of the Company or any
of its Subsidiaries.

          Section 3.32     Directors

 

 

 

               (a)          There are no amounts owing to any present or former
director of the Companies or any of its Subsidiaries.

 

 

 

               (b)          Neither the Company nor any of its Subsidiaries has
made or agreed to make any payment or provided or agreed to provide any benefit
to a present or former director in connection with the actual or a proposed
termination or suspension of such director’s mandate.

 

 

 

               (c)          There is no, and neither the Company nor any of its
Subsidiaries has any obligation to enter into, any consultancy contract (written
or otherwise) with any of the current or former directors of the Company or any
of its Subsidiaries.

 

 

 

               (d)          There is no, and no proposal has been announced to
enter into or establish, any agreement, arrangement, custom or practice (whether
legally enforceable or not) for the payment of, or payment of a contribution
towards, any extra-legal pensions, allowances, lump sums or other similar
benefits on retirement, death, termination of employment (voluntary or not) or
during periods of sickness or disablement, for the benefit of any current or
former director of the Company or any of its Subsidiaries or for the benefit of
the dependents of any such person.

26

--------------------------------------------------------------------------------



          Section 3.33   Registers.

 

 

 

            (a)       All registers and other books required by law to be kept
by the Company or any of its Subsidiaries are up to date and have been properly
kept and are located at the registered office of the Company or the applicable
Subsidiary, as the case may be, and such registers or other books are in
compliance with the legislation in force and contain a true and complete record
of the matters with which they should deal and the necessary signatures are
affixed. No notice or allegation has been received that any of the registers or
other books are incorrect or should be rectified. All deposit, registration and
publication formalities required of the Company or any of its Subsidiaries by
Applicable Law have been properly and timely executed.

 

 

 

            (b)       The corporate records and minute books of the Company and
each of its Subsidiaries contain complete and accurate minutes of all board of
directors’ and shareholders’ meetings since its incorporation. All such meetings
were duly called and held, all such resolutions were duly passed and the
shareholder’s registers of the Company and each of its Subsidiaries are complete
and accurate in all respects.

          Section 3.34   Representations and Warranties. The representations and
warranties contained in this Article 3 do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements and information contained in this Article 3 not misleading in light
of the circumstances in which they have been made.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

          Each Shareholder, severally and not jointly, represents and warrants
to Purchaser as follows:

          Section 4.1     Power; Authority; Capacity. Such Shareholder has full
power and authority to sell, assign, transfer and deliver to Purchaser pursuant
to this Agreement the Shares that are owned by him, and to perform all acts and
things required to be performed by such Shareholder in order to consummate the
transactions contemplated by this Agreement. Such Shareholder has the legal
capacity to execute and deliver this Agreement and all of the other documents
contemplated herein to which he is a party, to perform his obligations under
this Agreement and each such other document and to consummate the transactions
contemplated by this Agreement and each such other document. This Agreement and
all of the other agreements contemplated herein to which each Shareholder is a
party have been duly executed and delivered by such Shareholder and constitute
valid and binding agreements of such Shareholder, enforceable against such
Shareholder in accordance with their respective terms, except as such
enforceability is subject to the effect of (a) any applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting creditors’
rights generally and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

          Section 4.2     Ownership of Shares; G. Martinot’s Ownership of BMG
Medical SA

 

 

 

            (a)      Such Shareholder has good and marketable title to the
Shares in the amount set forth opposite his name on Section 4.2 of the
Disclosure Schedule, free and clear of any and all Encumbrances, and the
transfer and delivery of the Shares to

27

--------------------------------------------------------------------------------




 

 

 

Purchaser by such Shareholder will be sufficient to transfer good and marketable
record and beneficial ownership of the Shares the Shares owned by such
Shareholder to Purchaser, free and clear of any and all Encumbrances. Such
Shareholder is not a party to any option, warrant, purchase right or other
contract or commitment (other than this Agreement) that would require such
Shareholder to sell, transfer or otherwise dispose of any capital stock of the
Company. Except as set forth on Section 4.2 of the Disclosure Schedule, neither
Shareholder is a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any capital stock of the Company.

 

 

 

            (b)      G. Martinot is by power of attorney the chief operating
officer of BMG Medical SA, of which the directors and shareholders are Mr.
Pieter Bourgeois, domiciled at Avenue Hamoir 29, B1180 Uccle (56%) and Mrs.
Marie Blaise, domiciled at Rue des Sorbiers 16, B5101 Erpent (44%). G. Martinot
hereby personally stands for the acceptance by BMG Medical SA of any and all
obligations subscribed by BMG Medical SA under this Agreement and the New
Service Agreement.

          Section 4.3       Litigation. There is no Action pending, or to the
actual knowledge of such Shareholder, threatened against such Shareholder that
would have a Material Adverse Effect on the ability of such Shareholder to enter
into or consummate the transactions contemplated by this Agreement.

          Section 4.4       Securities Laws Representations; No Tax Advice.

 

 

 

            (a)      Such Shareholder has been furnished with Parent’s most
recent Annual Report on Form 10-K, together with all subsequent quarterly and
periodic reports and has received from Parent such other information concerning
its operations, financial condition and other matters that he has requested and
considered all factors he deems material in deciding on the advisability of
investing in Parent.

 

 

 

            (b)      To the extent requested, such Shareholder has provided
Purchaser and Parent with complete and accurate information in all material
respects concerning his knowledge, experience and financial condition.

 

 

 

            (c)      As a sophisticated investor, such Shareholder has such
knowledge and experience in financial business matters that he believes he is
capable of evaluating the merits and risks of the prospective investment in the
Warrant to be issued to him at the Closing.

 

 

 

            (d)      Such Shareholder recognizes that investment in the Warrant
to be issued to him may involve a high degree of risk, that transferability and
resale is restricted and that, in the event of disposition of the underlying
common stock, he could sustain a loss.

 

 

 

            (e)      Such Shareholder intends to hold the Warrant issued to him
for investment purposes and not with a view to or for resale or distribution,
and agrees that he will not sell or assign this Warrant without registration
under all applicable securities laws or an appropriate exemption.

28

--------------------------------------------------------------------------------




 

 

 

             (f)      Such Shareholder understands and acknowledges that the
Warrant to be issued to him has not been registered under the Securities Act of
1933 (the “Act”), applicable state blue sky laws, or applicable foreign
jurisdiction laws pursuant to exemptions that depend upon this investment
intention. The undersigned also understands and acknowledges that the underlying
common stock has not been, nor will be registered under applicable securities
laws and therefore will not be freely transferable and that the shares of the
common stock will be marked with an appropriate legend reciting these resale
restrictions.

 

 

 

             (g)      Such Shareholder qualifies (i) as an “Accredited Investor”
for purposes of Regulation D promulgated under the Act, or (ii) if not an
accredited investor, that he together with his personal representative has the
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of an investment in the Warrant to be issued to
him.

 

 

 

             (h)      Such Shareholder agrees that none of the Company,
Purchaser, Parent or any of their respective Affiliates is providing him with
any tax advice with respect to his receipt of the Closing Cash Consideration or
the Warrant to be issued to him, or subsequent exercise of the Warrant and
resale of the underlying common stock, and that he will consult with and rely on
his own tax adviser.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

          To induce Shareholders to enter into this Agreement, Purchaser
represents and warrants to the Shareholders as follows:

          Section 5.1       Authority.

 

 

 

           (a)     The execution, delivery and performance of this Agreement and
the agreements attached hereto or made a part hereof by Purchaser and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of Purchaser and do not and will
not conflict with, result in a default of, constitute a default under, or create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under, (i) any provision of the articles of association or other
organizational documents of Purchaser, (ii) any Applicable Law to which
Purchaser or any of its assets may be subject, or (iii) any Contract to which
Purchaser is a party or by which it is bound or to which any of its assets is
subject.

 

 

 

           (b)     Purchaser has full power and authority to enter into this
Agreement and all of the other documents contemplated herein and to carry out
the transactions contemplated hereby and thereby.

 

 

 

           (c)     This Agreement has been duly and validly executed and
delivered by Purchaser and is (and all of the other documents contemplated
hereby to which Purchaser is a party, when executed and delivered by Purchaser
will be) the legal,

29

--------------------------------------------------------------------------------




 

 

 

valid and binding obligation of Purchaser, enforceable in accordance with its
respective terms, except as such may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, and by
general equitable principles.

          Section 5.2     Organization and Qualification. Purchaser is a private
limited liability company lawfully existing under the laws of the Belgium with
full power and authority to own or lease its properties and to conduct its
business in the manner and in the places where such properties are owned or
leased or such business is conducted.

          Section 5.3     Consents and Approvals. No consent, authorization,
order, or approval of or filing with any Governmental Entity or other entity or
Person is required for the execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated by this
Agreement.

          Section 5.4     No Brokers. No Person will be entitled to receive any
brokerage commission, finder’s fee, fee for financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any Contract made by or on behalf of Purchaser or any of its
Affiliates for which any of the Shareholders is or could become liable or
obligated.

ARTICLE 6.

COVENANTS

          Section 6.1     Conduct of the Business.

 

 

 

         (a)        From the date hereof until the earlier of the Closing Date
or the date, if any, on which this Agreement is terminated pursuant to Section
8.1 (the “Termination Date”), the Company and each of its Subsidiaries will (and
each of the Shareholders will cause the Company and its Subsidiaries to) (i)
conduct their business only in the ordinary course of business consistent with
past practice and (ii) use reasonable best efforts to preserve intact the
business organization and goodwill of their business, to maintain the Company’s
and its Subsidiaries’ relationships with the customers, suppliers, distributors
and other third parties having business dealings with the Company or any of its
Subsidiaries and to keep available the services of the key employees and
independent contractors providing services to the Company or any of its
Subsidiaries.

 

 

 

         (b)        In furtherance of, and without limiting the generality of,
Section 6.1(a), except as expressly permitted by this Agreement, as set forth in
Section 6.1(b) of the Disclosure Schedule or as approved in writing by Purchaser
(which approval will not be unreasonably withheld, conditioned or delayed), from
the date hereof until the earlier of the Closing Date or the Termination Date,
neither the Company nor any of its Subsidiaries will (and the Shareholders will
not permit the Company or any of its Subsidiaries to) do any of the following:

 

 

 

         (i)         take or omit to take any action that results or may
reasonably be expected to result in any of the representations and warranties of
the Shareholders set

30

--------------------------------------------------------------------------------




 

 

 

forth herein being or becoming untrue in any material respect or in any of the
conditions precedent set forth in Section 7.1 or Section 7.3 not being
satisfied;

 

 

 

          (ii)           amend or otherwise change its organizational documents;

 

 

 

          (iii)          incur any Liabilities, other than Liabilities incurred
in the ordinary course of business, or discharge or satisfy any Encumbrances, or
pay any Liabilities, other than in the ordinary course of business consistent
with past practice, or fail to pay or discharge when due any accounts payable or
other Liabilities;

 

 

 

          (iv)          sell, encumber, assign or transfer any assets or
properties of the Company or any of its Subsidiaries other than in the ordinary
course of business consistent with past practice;

 

 

 

          (v)           create, incur, assume, modify, amend or guarantee any
indebtedness for money borrowed;

 

 

 

          (vi)          make any material change in the business of the Company
or any of its Subsidiaries, except for such changes as may be required to comply
with Applicable Law;

 

 

 

          (vii)         make any loans, advances or capital contributions to, or
investments in, any Person;

 

 

 

          (viii)        except as required by Applicable Law, (A) institute or
announce any increase in the compensation, bonuses or other benefits payable to
any employee; (B) enter into or amend any employment, consulting, severance or
change of control agreement with any employee; (C) enter into, adopt or amend
any Plan or other commitment or arrangement relating to the employment of any
employee; or (D) make or commit to make any material increase in contributions
or benefits under any Plan that would become effective on or after the Closing
Date;

 

 

 

          (ix)          make any change in the accounting methods, principles or
policies applied in the preparation of the Financial Statements, other than any
change required by Applicable Law or a change in GAAP;

 

 

 

          (x)           made or changed any Tax election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, entered into any closing agreement, settled any Tax claim or
assessment relating to the Company or its Subsidiaries, surrendered any right to
claim a refund of Taxes, consented to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to the Company or its
Subsidiaries, or taken any other similar action relating to the filing of any
Tax Return or the payment of any Tax;

 

 

 

          (xi)         fail to use commercially reasonable efforts to collect
any accounts receivable when due;

 

 

 

          (xii)        make or suffer any amendment or termination of any
Material Contract;

31

--------------------------------------------------------------------------------




 

 

 

          (xiii)          cancel, modify or waive any debts or claims held by
the Company or any of its Subsidiaries, other than with respect to immaterial
amounts in the ordinary course of business consistent with past practice;

 

 

 

          (xiv)          suffer any material damage, destruction or casualty
loss to any of its properties, not covered by insurance, or suffer any repeated,
recurring or prolonged shortage, cessation or interruption of supplies or
utilities or other services required to conduct its business and operations;

 

 

 

          (xv)           make commitments or agreements for capital expenditures
or capital additions or betterments exceeding in the aggregate Five Thousand
Euro (€5,000) in excess of the Company’s currently existing capital expenditure
budget, a true and correct copy of which has been made available to Purchaser;

 

 

 

          (xvi)          (A) issue or commit to issue any capital stock of the
Company or any of its Subsidiaries or securities (including options and
warrants) convertible into or exchangeable (or exercisable) for capital stock of
the Company or any of its Subsidiaries, (B) adjust, split, combine, reclassify
or redeem any of the Shares or (C) declare, authorize, set aside or pay any
dividend;

 

 

 

          (xvii)         acquire any interest in any other business entity;

 

 

 

          (xviii)        execute any Contract or incur any Liability therefor
(i) involving an annual payment or receipt in excess of Five Thousand Euro
(€5,000) or requiring aggregate payments or receipts in excess of Five Thousand
Euro (€5,000) or (ii) that cannot be terminated without penalty on less than 90
days’ notice;

 

 

 

          (xix)          enter into any transactions with any Affiliate,
shareholder, director, officer or employee of the Company or any of its
Subsidiaries; or

 

 

 

          (xx)           enter into any agreement, commitment or understanding
(whether written or oral) with respect to any of the foregoing.

          Section 6.2     Access to Information. Subject to the terms of the
Confidentiality Agreement, from the date hereof until the earlier of the Closing
Date or the Termination Date, the Company and its Subsidiaries will (and the
Shareholders will cause the Company and its Subsidiaries to) furnish to
Purchaser and its authorized representatives such additional information
relating to the Company and its Subsidiaries as Purchaser may reasonably
request. No investigation conducted by or on behalf of, or information furnished
to, Purchaser or its representatives will operate as a waiver or otherwise
affect any representation, warranty, covenant or agreement given or made by the
Shareholders hereunder.

          Section 6.3     Notice of Certain Events. From the date hereof until
the earlier of the Closing Date or the Termination Date, the Company and its
Subsidiaries will (and the Shareholders will cause the Company and its
Subsidiaries to) promptly notify Purchaser in writing of: (a) any material
adverse change in the Company’s or any of its Subsidiaries’ business; (b) any
material breach of or default under this Agreement or event that would
reasonably be expected to become such a breach or default on or prior to the
Closing; (c) any notice or other communication from any other Person (including
any Governmental Entity) alleging that the consent of such Person (or
Governmental

32

--------------------------------------------------------------------------------



Entity) is or may be required in connection with the transactions contemplated
hereby; and (d) any Actions commenced or, to the Knowledge of the Shareholders,
threatened against the Company or any of its Subsidiaries that, if pending on
the date hereof, would have been required to have been disclosed as an exception
to the representations and warranties contained in Sections 3.19 or 4.3 or that
relate to the consummation of the transactions contemplated hereby.

          Section 6.4     Reasonable Best Efforts. Subject to the terms and
conditions of this Agreement, each party will use its reasonable best efforts to
cause the Closing to occur and to take, or cause to be taken, all actions, to
file, or cause to be filed, all documents and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated hereby; provided, however,
that Purchaser will not be required to give any guarantee or pay any fees or
other payments in order to obtain any consent, approval or waiver or to consent
to any change in the terms of any Material Contract that Purchaser may
reasonably deem adverse to the interests of Purchaser or the business of the
Company and its Subsidiaries; provided, further, that Purchaser will not be
required to: (a) sell or otherwise dispose of, hold separate or agree to sell or
dispose of, any assets, categories of assets or businesses of the Company or any
of its Subsidiaries, Purchaser or its subsidiaries; or (b) terminate existing
relationships, contractual rights or obligations to avoid, prevent or terminate
any action by any Governmental Entity that would restrain, enjoin or otherwise
prevent consummation of the transactions contemplated hereby.

          Section 6.5     Exclusivity. From the date hereof until the earlier of
the Closing Date or the Termination Date, none of the Shareholders will, and
none of them will permit any of their respective Affiliates or representatives
acting on their behalf to, take any action to solicit, initiate, encourage or
accept any offer or proposal from, engage in any discussions or negotiations
with, or provide any information to, any Person (other than Purchaser and its
Affiliates and representatives) concerning any merger, consolidation, sale or
transfer of assets, sale or transfer of equity interests or other business
combination involving the Company or any of its Subsidiaries (an “Alternative
Transaction”). Each of the Shareholders will, and each of them will cause their
respective Affiliates and representatives to, immediately cease and cause to be
terminated all existing discussions, negotiations or other communications with
any Persons conducted previously with respect to any Alternative Transaction.
Each of the Shareholders will immediately notify Purchaser in writing upon
receipt by such Shareholder or any of his respective representatives of any
proposal, offer or inquiry regarding an Alternative Transaction, which notice
will indicate in reasonable detail the identity of the Person making such
proposal, offer or inquiry and the material terms and conditions thereof.

          Section 6.6     Insurance Policies. The Shareholders will cause the
Company and its Subsidiaries to maintain all insurance policies that provide
coverage for the Company or any of its Subsidiaries in full force and effect
through at least the close of business on the Closing Date in an amount and
scope consistent with any such policies in effect as of the date hereof, and
will provide for the renewal of all such policies that by their terms will
expire prior to the Closing Date.

          Section 6.7     Confidentiality. All documents, materials and other
information furnished in connection with the transactions contemplated hereby
will be subject to, and will be kept confidential in accordance with, the terms
of the Confidentiality Agreement. Effective upon the Closing: (a) the
obligations of Purchaser and its Affiliates under the Confidentiality Agreement
will terminate; and

33

--------------------------------------------------------------------------------



(b) the obligations of the Shareholders with respect to the confidentiality of
the Confidential Information will be governed by Section 6.9(d).

          Section 6.8     Public Announcements. The initial press release with
respect to this Agreement and the transactions contemplated hereby will be a
release mutually acceptable to the parties. Thereafter, none of the Shareholders
or any of their respective Affiliates or representatives will, without the prior
written consent of Purchaser, issue any press release or make any other public
announcement concerning the existence or terms (including the Purchase Price) of
this Agreement except as and to the extent that public disclosure of a matter
without Purchaser’s consent is required by Applicable Law or the rules or
regulations of any applicable stock exchange or quotation system, in which case
Purchaser will be so advised and the parties will use commercially reasonable
efforts to cause a mutually agreeable release or announcement to be issued prior
to such disclosure.

          Section 6.9     Restrictive Covenants of the Shareholders.

 

 

 

         (a)          Non-Competition. During the Restricted Period, other than
on behalf of Purchaser, the Shareholders will not, and each Shareholder will
cause his Affiliates not to, directly or indirectly, own, control, manage,
operate, conduct, engage in, participate in, consult with, perform services for,
guarantee the debts or obligations of, permit his name to be used by or in
connection with, or otherwise carry on, a business anywhere in the Territory
that competes with the Business as conducted as of the Closing Date (it being
understood and acknowledged by the Shareholders that the foregoing restricted
activities are not limited to any particular region within the Territory because
the Business has been and will continue to be conducted throughout the Territory
and may be engaged in effectively from any location within or outside the
Territory). For the avoidance of doubt, nothing set forth in this Section 6.9(a)
will prohibit the Shareholders or their Affiliates from (1) being an equity
holder in a mutual fund or a diversified investment company, (2) being a passive
owner of not more than two percent (2%) in the aggregate of an outstanding class
of publicly traded securities or (3) in the case of J. Martinot only, continuing
to perform the services identified on Schedule 6.9(a) on behalf of the clients
listed therein.

 

 

 

         (b)          Non-Solicitation. During the Restricted Period, other than
on behalf of Purchaser, the Shareholders will not, and each Shareholder will
cause his Affiliates not to, directly or indirectly: (1) solicit any client,
customer, supplier or agent with respect to any product or service competitive
with the Business; or (2) otherwise interfere with or damage the business
relationship between Purchaser or the Company or any of its Subsidiaries, on the
one hand, and any client, customer, supplier or agent, on the other hand.

 

 

 

         (c)          Non-Solicitation of Employees / Independent Contractors.
During the Restricted Period, none of the Shareholders will, and each of them
will cause their respective Affiliates not to, directly or indirectly: (i)
solicit the employment of or hire (whether as an employee, independent
contractor or otherwise) any employee or independent contractor providing
services to the Company or any of its Subsidiaries (other than any employee or
independent contractor who has not worked for, or provided services to,
Purchaser, the Company or any of their respective Affiliates for a period of at
least six (6) months); or (ii) otherwise interfere with or damage the


34

--------------------------------------------------------------------------------




 

 

 

business relationship between Purchaser or the Company or any of its
Subsidiaries, on the one hand, and any employee or independent contractor, on
the other hand.

 

 

 

          (d)          Confidentiality. From and after the Closing Date, the
Shareholders will, and each of them will cause their respective Affiliates and
their respective directors, officers, employees and advisors to, keep
confidential and not disclose or use any Confidential Information, other than to
disclose Confidential Information to Purchaser. Notwithstanding the foregoing,
if the Shareholders, any of their respective Affiliates or any of their
respective directors, officers, employees and advisors (collectively, the
“Disclosing Party”) is requested or required by Applicable Law to disclose any
Confidential Information, the Disclosing Party will provide Purchaser with
notice of such request or requirement as promptly as practicable (unless not
permitted by Applicable Law) so that Purchaser may seek a protective order or
other appropriate remedy or waive compliance with the foregoing provisions of
this Section 6.9(d). The Disclosing Party will cooperate with Purchaser in
connection with Purchaser’s efforts to seek such an order or remedy. If
Purchaser does not obtain such an order or other remedy, or waives compliance
with the provisions of this Section 6.9(d), the Disclosing Party will furnish
only that portion of the applicable Confidential Information that is legally
required, and will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such disclosed information.

 

 

 

          (e)           Equitable Remedies. Each of the Shareholders
acknowledges and agrees that (i) Purchaser and its Affiliates would suffer
irreparable and ongoing damages in the event that any provision of this Section
6.9 were not performed in accordance with its terms or otherwise were breached
and (ii) monetary damages alone would be an inadequate remedy for any such
nonperformance or breach. Accordingly, each of the Shareholders agrees that, in
the event of any actual or threatened breach of this Section 6.9, Purchaser will
be entitled, in addition to all other rights and remedies that it may have
existing in its favor at law, in equity or otherwise, to obtain injunctive or
other equitable relief (including a temporary restraining order, a preliminary
injunction and a final injunction) to prevent any actual or threatened breach of
any of such provisions and to enforce such provisions specifically, without the
necessity of posting a bond or other security or of proving actual damages. The
prevailing party in any action commenced under this Section 6.9(e) (whether
through a monetary judgment, injunctive relief or otherwise) also will be
entitled to recover reasonable attorneys’ fees and court costs incurred in
connection with such action.

 

 

 

          (f)           Acknowledgements. Each of the Shareholders acknowledges
and agrees that (i) the restrictive covenants set forth in this Section 6.9 are
an essential element of this Agreement and an integral part of the transactions
contemplated hereby; (ii) but for these covenants, Purchaser would not have
entered into this Agreement; and (iii) in view of the nature of the Business,
the business objectives of Purchaser in acquiring the Shares, and the
consideration paid for the Shares, the restrictive covenants set forth in this
Section 6.9 (including the geographic scope and duration of these covenants) are
reasonable and necessary in order to protect Purchaser’s legitimate business
interests.

35

--------------------------------------------------------------------------------



           (g)          Severability; Reformation. Each of the covenants
contained in this Section 6.9 is a severable and independent covenant. If, at
the time of enforcement of any provision of this Section 6.9, a final judicial
determination is made by a court of competent jurisdiction that any such
provision is unreasonable or otherwise unenforceable under Applicable Law, the
parties hereby authorize such court to revise and reform the provisions of this
Section 6.9 so as to produce the maximum legally enforceable restrictions (not
greater than those contained herein) permitted by Applicable Law. If such court
refuses to do so, the parties agree that the provisions of this Section 6.9 will
not be rendered null and void, but rather will be deemed amended to provide for
such maximum legally enforceable restrictions.

            Section 6.10    Tax Matters.

 

 

 

           (a)          Transfer Taxes. The Shareholders will be liable for, and
will timely pay, defend and hold harmless each Purchaser Indemnified Party from
and against any and all Losses incurred by such Purchaser Indemnified Party
resulting from, in connection with or arising out of, any Transfer Taxes imposed
as a result of the transactions contemplated hereby. Purchaser agrees to timely
sign and deliver such certificates or forms as may be reasonably necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns with respect to, any Transfer Taxes.

 

 

 

           (b)         Assistance and Cooperation. After the Closing Date, the
Shareholders will: (i) assist Purchaser, the Company and its Subsidiaries in
preparing any Tax Returns that the Company or any of its Subsidiaries are
responsible for preparing and filing in connection to the Pre-Closing Period;
(ii) cooperate fully in preparing for or defending against any Tax Contests with
taxing authorities regarding any Tax Returns of the Company or any of its
Subsidiaries in connection to the Pre-Closing Period; and (iii) make available
to Purchaser and to any taxing authority as reasonably requested all
information, records and documents relating to Taxes of the Company or any of
its Subsidiaries. The Shareholders and Purchaser will furnish each other with
timely notice of, and copies of all correspondence received from any taxing
authority in connection with, any Tax Contest relating to Taxes of the Company
or any of its Subsidiaries for the Pre-Closing Period.

          Section 6.11     Expenses. Except as otherwise expressly provided
herein, each party will bear and pay all of its costs and expenses (including
the fees and expenses of its attorneys, accountants, investment bankers and
other advisors) incurred in connection with this Agreement and the transactions
contemplated hereby, whether or not the Closing will have occurred.

          Section 6.12     Further Assurances. At any time and from time to time
following the Closing, at the request of any party and without further
consideration, each party will execute and deliver, or cause to be executed and
delivered, such other documents and instruments and will take, or cause to be
taken, such further or other actions as the other party may reasonably request
or as otherwise may be necessary or desirable to evidence and make effective the
transactions contemplated hereby.

          Section 6.13     Environmental Investigation Matters. Pursuant to
Phase II work proposal prepared by ENVIRON International Corporation (“ENVIRON”)
dated June 20, 2014, the parties

36

--------------------------------------------------------------------------------



each acknowledge that Purchaser has performed certain and is permitted to (but
shall not be required to) conduct further environmental investigations
(collectively, the “Environmental Investigation”) at the Owned Real Property.
All expenses associated with the Environmental Investigation, whether conducted
before or after the Closing Date, shall be paid by Purchaser. To the extent the
Environmental Investigation identifies any response actions (collectively, the
“Response Actions”) required to be conducted at the Owned Real Property in order
to ensure such property is in compliance with any Environmental Law, then (a)
the parties agree to continue to use ENVIRON to perform (or, if that is not
possible, to monitor and verify the completion of) such Response Actions and (b)
the Shareholders shall be solely responsible for all costs and expenses
associated with any Response Actions.

          Section 6.14     Certain Pre-Closing Actions. The Shareholders will
take all necessary action to: (a) cause each of the Company’s Subsidiaries to be
wholly owned by the Company as of the Closing for a purchase price, in each
case, equal to the greater of (i) one (1) Euro or (ii) the minimum purchase
price required by Applicable Law (collectively, the “Subsidiary Transfers”); and
(b) cause the Company to pay to the appropriate Governmental Entity the €25,692
of social security charges that is due on July 20, 2014 (such payment, the
“Specified Social Security Contribution”). At the Closing, the Shareholders will
deliver to Purchaser a certificate dated the Closing Date, signed by each of the
Shareholders, certifying that the Specified Social Security Contribution has
been paid as contemplated by this Section 6.14.

          Section 6.15     Payment by G. Martinot on the Closing Date. On the
Closing Date, G. Martinot will repay to the Company, by wire transfer of
immediately available funds to a bank account specified in writing by Purchaser,
the aggregate amount owing by G. Martinot to the Company, which aggregate amount
is specified under clause (ii) on Section 3.26 of the Disclosure Schedule (such
amount, the “G. Martinot Debt Obligation”).

ARTICLE 7.

CONDITIONS PRECEDENT

          Section 7.1      Conditions to the Obligations of the Parties. The
obligations of the parties to consummate the transactions contemplated hereby
are subject to the satisfaction or (to the extent permitted by Applicable Law)
waiver by the parties, on or prior to the Closing Date, of each of the following
conditions:

 

 

 

             (a)         Governmental Approvals. All consents, approvals and
actions of or by, and all filings with and notifications to, any Governmental
Entity required to consummate the transactions contemplated hereby will have
been obtained, taken or made, as applicable, and will remain in full force and
effect.

 

 

 

             (b)          No Prohibitions. No Applicable Law will prohibit or
otherwise challenge the legality or validity of the transactions contemplated
hereby.

          Section 7.2      Conditions to the Obligations of the Shareholders.
The obligations of the Shareholders to consummate the transactions contemplated
hereby are subject to the satisfaction or (to the extent permitted by Applicable
Law) waiver by the Shareholders, on or prior to the Closing Date, of each of the
following further conditions:

37

--------------------------------------------------------------------------------




 

 

 

             (a)          Accuracy of Representations and Warranties. Each of
the representations and warranties of Purchaser set forth in this Agreement (i)
that is qualified by materiality will be true and correct in all respects and
(ii) that is not so qualified will be true and correct in all material respects,
in each case at and as of the Closing Date as if made on and as of the Closing
Date (except to the extent that any such representations and warranties speak
expressly as of an earlier date, in which case they will be true and correct, or
true and correct in all material respects, as the case may be, as of such
earlier date).

 

 

 

             (b)          Performance of Covenants. Purchaser will have
performed or complied in all material respects with all covenants, agreements
and obligations required by this Agreement to be performed or complied with by
Purchaser on or prior to the Closing Date.

 

 

 

             (c)          Certificate of Compliance. Purchaser will have
delivered to the Shareholders a certificate dated the Closing Date, signed by an
authorized officer of Purchaser, certifying as to the satisfaction of the
conditions set forth in Section 7.2(a) and Section 7.2(b).

 

 

 

             (d)          Receipt of Closing Deliveries. Purchaser will have
executed and delivered, or caused to be executed and delivered, all of the
agreements, certificates and other documents specified in Section 2.2(b), all in
form and substance reasonably satisfactory to the Shareholders.

          Section 7.3     Conditions to the Obligations of Purchaser. The
obligations of Purchaser to consummate the transactions contemplated hereby are
subject to the satisfaction or (to the extent permitted by Applicable Law)
waiver by Purchaser, on or prior to the Closing Date, of each of the following
further conditions:

 

 

 

             (a)          Accuracy of Representations and Warranties. Each of
the representations and warranties of the Shareholders set forth in this
Agreement (i) that is qualified by materiality or Material Adverse Effect will
be true and correct in all respects and (ii) that is not so qualified will be
true and correct in all material respects, in each case at and as of the Closing
Date as if made on and as of the Closing Date (except to the extent that any
such representations and warranties speak expressly as of an earlier date, in
which case they will be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).

 

 

 

             (b)          Performance of Covenants. The Shareholders will have
performed or complied in all material respects with all covenants, agreements
and obligations required by this Agreement to be performed or complied with by
the Shareholders on or prior to the Closing Date.

 

 

 

             (c)          No Material Adverse Effect. Between the date hereof
and the Closing Date, there will have been no Material Adverse Effect.

 

 

 

             (d)          Certificate of Compliance. The Shareholders will have
delivered to Purchaser a certificate dated the Closing Date, signed by each of
the Shareholders,

38

--------------------------------------------------------------------------------




 

 

 

certifying as to the satisfaction of the conditions set forth in Section 7.3(a),
Section 7.3(b) and Section 7.3(c).

 

 

 

             (e)          Third Party Consents. The Shareholders will have
obtained the written consents of, or given notifications (to the extent only
notification is required) to, each of the third parties set forth in Section 3.5
or Section 3.6 of the Disclosure Schedule, in each case in form and substance
reasonably satisfactory to Purchaser, and all such consents will remain in full
force and effect.

 

 

 

             (f)          Receipt of Closing Deliveries. The Shareholders will
have executed and delivered, or caused to be executed and delivered, all of the
agreements, certificates and other documents specified in Section 2.2(a), all in
form and substance reasonably satisfactory to Purchaser.

ARTICLE 8.

TERMINATION

          Section 8.1     Grounds for Termination. Notwithstanding anything
contained in this Agreement to the contrary, this Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time prior to
the Closing:

 

 

 

             (a)          by the mutual written agreement of Purchaser and the
Shareholders’ Representative;

 

 

 

             (b)          by Purchaser in the event of a material breach of any
representation, warranty, covenant or agreement of the Shareholders contained
herein and the failure of the Shareholders to cure such breach within ten (10)
days after receipt of written notice from Purchaser requesting such breach to be
cured; provided, however, that there will be no right to terminate if such
breach was caused, in whole or in part, by a material breach by Purchaser;

 

 

 

             (c)          by the Shareholders’ Representative in the event of a
material breach of any representation, warranty, covenant or agreement of
Purchaser contained herein and the failure of Purchaser to cure such breach
within ten (10) days after receipt of written notice from the Shareholders’
Representative requesting such breach to be cured; provided, however, that there
will be no right to terminate if such breach was caused, in whole or in part, by
a material breach by any Shareholder;

 

 

 

             (d)          by either Purchaser or the Shareholders’
Representative if any Governmental Entity will have issued a final and
non-appealable order, decree or judgment permanently restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
or

 

 

 

             (e)          by either Purchaser or the Shareholders’
Representative if the Closing will not have occurred on or before November 1,
2014 (or such later date as may be agreed to in writing by Purchaser and the
Shareholders’ Representative); provided, however, that the right to terminate
this Agreement under this Section 8.1(e) will not be available to any party
whose failure to fulfill any obligation under, or breach of

39

--------------------------------------------------------------------------------




 

 

 

any provision of, this Agreement will have been the cause of, or will have
resulted in, the failure of the Closing to occur on or before the applicable
date.

          Section 8.2     Notice of Termination. The party desiring to terminate
this Agreement pursuant to Section 8.1 will give written notice of such
termination to the other parties to this Agreement in accordance with Section
10.4, specifying the provision(s) pursuant to which such termination is
effective.

          Section 8.3     Effect of Termination. If this Agreement is terminated
pursuant to this Article 8, this Agreement will forthwith become void and of no
further force and effect and all rights and obligations of the parties hereunder
will be terminated without further liability of any party to any other party;
provided, however, that (a) the provisions of the Confidentiality Agreement,
Section 6.7 (Confidentiality), Section 6.11 (Expenses), Section 6.13
(Environmental Investigation Matters), this Section 8.3 (Effect of Termination)
and Article 10 (Miscellaneous), and the rights and obligations of the parties
thereunder, will survive any such termination; and (b) nothing herein will
relieve any party from liability for any intentional misrepresentation under, or
any breach of, this Agreement prior to the date of termination.

ARTICLE 9.

SURVIVAL AND INDEMNIFICATION

          Section 9.1     Survival.

 

 

 

             (a)          The representations and warranties of the parties
contained in or made pursuant to this Agreement or in any certificate or other
instrument delivered pursuant hereto or in connection herewith will survive the
Closing and continue in full force and effect until the twenty-four (24) month
anniversary of the Closing Date; provided, however, that: (i) the Regulatory
Representations will survive the Closing and continue in full force and effect
until ninety (90) days after the expiration of the statute of limitations period
applicable to the matters covered thereby (giving effect to any tolling, waiver,
mitigation or extension thereof); and (ii) the Fundamental Representations will
survive the Closing and continue in full force and effect indefinitely.

 

 

 

             (b)          The covenants and agreements of the parties contained
in or made pursuant to this Agreement or in any certificate or other instrument
delivered pursuant hereto or in connection herewith (including the Shareholders’
obligation to indemnify, defend and hold harmless the Purchaser Indemnified
Parties from and against all Indemnified Liabilities) will survive the Closing
and continue in full force and effect indefinitely or for the shorter period of
time explicitly specified therein.

 

 

 

             (c)          Notwithstanding the preceding paragraphs (a) and (b),
if written notice of a claim for indemnification is given in accordance with
this Agreement on or prior to the expiration of the applicable survival period,
the representations, warranties, covenants and agreements that are the subject
of such claim will survive until such time as such claim has been fully and
finally resolved.

40

--------------------------------------------------------------------------------



          Section 9.2     Indemnification by the Shareholders – Joint and
Several. Subject to the terms and conditions of this Article 9, the Shareholders
will, jointly and severally, indemnify and hold harmless Purchaser and its
Subsidiaries and Affiliates (including Parent), the Company and its Subsidiaries
and Persons who are officers, directors, employees, agents and representatives
of any of the foregoing after the Closing Date (“Purchaser Indemnified Parties”)
from and against any and all demands, claims, losses, Liabilities, actions or
causes of action, assessments, damages, fines, Taxes, penalties, costs and
expenses (including reasonable fees and disbursements of counsel and amounts
paid in settlement) (collectively “Losses”) incurred or suffered by any
Purchaser Indemnified Parties (whether involving a Third Party Claim or a claim
solely among the parties) arising out of, resulting from or relating to:

 

 

 

             (a)          any breach of any of the representations or warranties
made by the Shareholders in Article 3 of this Agreement or in any of the other
agreements or certificates delivered by the Shareholders at the Closing in
accordance with the terms hereof;

 

 

 

             (b)          any failure by any of the Shareholders to perform any
of their covenants or agreements contained in this Agreement (other than Section
6.9) or in any of the other agreements or certificates delivered by the
Shareholders at the Closing in accordance with the terms hereof;

 

 

 

             (c)          any Transaction Expenses (excluding, however, any
Transaction Expenses relating to the Specified Items);

 

 

 

             (d)          any of the Terminated Agreements;

 

 

 

             (e)          any Indemnified Liability;

 

 

 

             (f)          (i) all Taxes (or the non-payment thereof) of the
Company or any of its Subsidiaries (or any predecessors thereof) for all periods
ending on or before the date of the latest Financial Statements which were not
provided for in the Financial Statements; (ii) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company or any
of its Subsidiaries (or any predecessor) is or was a member on or prior to the
Closing Date for all periods ending on or before the date of the latest
Financial Statements that were not provided for in the Financial Statements;
(iii) all Taxes of any Person imposed on the Company or any Subsidiary as a
transferee or successor, by contract or pursuant to any legal requirement, which
Taxes relate to an event or transaction occurring on or prior to the Closing
Date; and (iv) any and all Taxes imposed on the Shareholders. The Shareholders
will reimburse Purchaser for any Taxes which are the responsibility of the
Shareholders under this Section within 30 days after payment of such Taxes by
Purchaser, the Company or any of its Subsidiaries; or

 

 

 

             (g)          any Losses arising out of or relating to: (i) the
Response Actions; or (ii) any violations of Environmental Law, regardless of
whether or not any matter relating thereto is disclosed on Section 3.18 of the
Disclosure Schedule.

          Section 9.3     Indemnification by Shareholders – Several and Not
Joint With Respect to Specified Matters. Subject to the terms and conditions of
this Article 9, each Shareholder will,

41

--------------------------------------------------------------------------------



severally and not jointly, indemnify and hold harmless the Purchaser Indemnified
Parties from and against any and all Losses incurred or suffered by any
Purchaser Indemnified Parties (whether involving a Third Party Claim or a claim
solely among the parties) arising out of, resulting from or relating to:

 

 

 

             (a)         any breach of any of the representations or warranties
made by such Shareholder in Article 4 of this Agreement; or

 

 

 

             (b)         any breach of, or failure to perform, any covenant or
agreement of such Shareholder contained in Section 6.9 of this Agreement.

          Section 9.4         Indemnification by Purchaser. Subject to the terms
and conditions set forth herein, Purchaser will indemnify and hold harmless the
Shareholders, their Affiliates and their respective officers, directors,
employees, agents and representatives (“Shareholder Indemnified Parties”) from
and against any and all Losses incurred or suffered by any Shareholder
Indemnified Parties (whether involving a Third Party Claim or a claim solely
among the parties) arising out of, resulting from or relating to:

 

 

 

             (a)          any breach of any of the representations or warranties
made by Purchaser in Article 5 of this Agreement or in any of the other
agreements or certificates delivered by Purchaser at the Closing in accordance
with the terms hereof; or

 

 

 

             (b)         any failure by Purchaser to perform any of its
covenants or agreements contained in this Agreement or in any other agreement or
certificate delivered by Purchaser at the Closing in accordance with the terms
hereof.

          Section 9.5         Limitations on Indemnification. The rights of the
Indemnified Parties to indemnification pursuant to the provisions of this
Article 9 are subject to the following limitations:

 

 

 

 

 

             (a)         Deductible and Cap.

 

 

 

 

 

 

 

(i)          The Shareholders will not be required to indemnify, defend or hold
harmless the Purchaser Indemnified Parties against, or reimburse the Purchaser
Indemnified Parties for, any Losses pursuant to Section 9.2(a) or Section 9.3(a)
unless and until the aggregate amount of Losses with respect to the matters
contemplated thereby exceeds Fifty Thousand Euro (€50,000) (the “Threshold
Amount”) in the aggregate, at which point the Purchaser Indemnified Parties will
be entitled to recover all Losses from the first EURO up to a maximum aggregate
amount of Losses equal to Two Million Two Hundred Thousand Euro (€2,200,000)
(the “Cap”); provided, however, that the Threshold Amount and the Cap will not
apply with respect to any indemnification claims arising out of, resulting from
or in connection with (A) any breach of or inaccuracy in any of the
Shareholders’ Fundamental Representations, (B) any breach of or inaccuracy in
any of the Regulatory Representations or (C) any fraud, willful misconduct or
intentional misrepresentation by any of the Shareholders. For the avoidance of
doubt, the parties acknowledge and agree that the limitations on indemnification
set forth in this

42

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Section 9.5(a)(i) will not apply to any indemnification claims pursuant to
Section 9.2(b), Section 9.2(c), Section 9.2(d), Section 9.2(e), Section 9.2(f),
Section 9.2(g) or Section 9.3(b).

 

 

 

 

 

 

 

(ii)          Purchaser will not be required to indemnify, defend or hold
harmless the Shareholder Indemnified Parties against, or reimburse the
Shareholder Indemnified Parties for, any Losses pursuant to Section 9.4(a)
unless and until the aggregate amount of Losses with respect to the matters
contemplated thereby exceeds the Threshold Amount in the aggregate, at which
point the Shareholder Indemnified Parties will be entitled to recover all Losses
from the first Euro up to a maximum aggregate amount of Losses equal to the Cap;
provided; however, that the Threshold Amount and the Cap will not apply with
respect to any indemnification claims arising out of, resulting from or in
connection with (A) any breach of or inaccuracy in any of the Purchaser’s
Fundamental Representations or (B) any fraud, willful misconduct or intentional
misrepresentation by Purchaser. For the avoidance of doubt, the limitations on
indemnification set forth in this Section 9.5(a)(ii) will not apply to any
indemnification claims pursuant to Section 9.4(b).

 

 

 

 

 

             (b)         Calculation of Losses. For purposes of this Article 9,
the amount of Losses incurred or suffered by any Indemnified Party will be
calculated net of any insurance proceeds or other amounts actually recovered by
such Indemnified Party for such Losses under any third party insurance policy
(excluding self-insurance arrangements) or from any third party, less the costs
and expenses incurred by such Indemnified Party to collect any such insurance
proceeds or other amounts (including reasonable attorneys’ fees and, in the case
of insurance proceeds, any deductibles or self-insured retentions, any increases
in premium or any retroactive premium adjustments directly related to obtaining
such insurance proceeds).

 

 

 

 

 

             (c)         Materiality Qualifiers. For purposes of calculating the
amount of any Losses resulting from the breach of any representation or warranty
contained in this Agreement (but not for purposes of determining whether any
such breach has occurred), all limitations and qualifications relating to
“materiality” or “Material Adverse Effect” contained in any representation or
warranty of this Agreement or in any certificate or other instrument delivered
pursuant hereto or in connection herewith will be disregarded.

 

 

 

 

 

             (d)         Mitigation. Each Indemnified Party agrees to use
commercially reasonable efforts to mitigate any Losses that such Indemnified
Party asserts under this Article 9 to the extent required by Applicable Law;
provided, however, that an Indemnified Party’s obligation to mitigate any Losses
will not require such Indemnified Party to (i) initiate any Action, (ii) assume
or incur any material liability or (iii) take any other action that would
reasonably be expected to materially disrupt or otherwise materially affect such
Indemnified Party’s business or operations. Any reasonable costs and expenses
incurred by an Indemnified Party in connection with such mitigation will
constitute Losses that may be recovered hereunder.

43

--------------------------------------------------------------------------------



          Section 9.6         Third Party Claim Procedures.

 

 

 

             (a)         Notice. If any Indemnified Party receives notice of the
assertion of any claim or the commencement of any Action by a third party
(including a Governmental Entity) in respect of which indemnification will be
sought hereunder (a “Third Party Claim”), the Indemnified Party will give the
Indemnifying Party prompt written notice (a “Claim Notice”) thereof describing
in reasonable detail (based on the information then available to the Indemnified
Party) the basis for the Third Party Claim. Notwithstanding the foregoing, the
failure or delay of the Indemnified Party to give a Claim Notice will not
relieve the Indemnifying Party of its indemnification obligations hereunder
except to the extent (and only to the extent) that the Indemnifying Party will
have been materially and adversely prejudiced by such failure.

 

 

 

             (b)         Defense. Subject to the limitations set forth in this
Section 9.6, the Indemnifying Party will have the right to elect to conduct and
control the defense, compromise or settlement of any Third Party Claim, at its
sole cost and expense and with counsel of its choice reasonably acceptable to
the Indemnified Party, if the Indemnifying Party (i) has acknowledged in writing
its indemnification obligations hereunder without qualification or reservation
of rights and (ii) if requested by the Indemnified Party, has provided evidence
reasonably satisfactory to the Indemnified Party of the Indemnifying Party’s
financial ability to pay any Losses resulting from the Third Party Claim;
provided, however, that the Indemnified Party may participate therein through
separate counsel chosen by it and at its sole cost and expense. Notwithstanding
the foregoing, the Indemnified Party will have the right to conduct and control
the defense, compromise or settlement of any Third Party Claim with counsel of
its choice and at the Indemnifying Party’s sole cost and expense if: (A) the
Indemnifying Party will not have acknowledged in writing its indemnification
obligations hereunder and given notice of its election to conduct and control
the defense of the Third Party Claim within fifteen (15) days after the
Indemnifying Party’s receipt of a Claim Notice; (B) the Indemnifying Party fails
to conduct such defense diligently and in good faith; (C) the Indemnified Party
reasonably determines that use of counsel selected by the Indemnifying Party to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest; (D) the Third Party Claim seeks injunctive,
equitable or other non-monetary relief against the Indemnified Party or monetary
damages in excess of 125% of the Cap; or (E) the Third Party Claim relates to or
otherwise arises in connection with any criminal or regulatory proceeding.

 

 

 

             (c)         Cooperation. From and after delivery of a Claim Notice
of a Third Party Claim, the Indemnifying Party and the Indemnified Party will,
and will cause their respective Affiliates and representatives to, cooperate
with the defense or prosecution of such Third Party Claim, including furnishing
such records, information and testimony and attending such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by the Indemnifying Party or the Indemnified Party in connection
therewith. In connection with any Third Party Claim, the Indemnifying Party and
the Indemnified Party will use commercially reasonable efforts to avoid
production of confidential information to the extent permitted by Applicable Law
and to cause all communications among employees, counsel and other third parties
representing any party to a Third Party Claim to be made so as to preserve any
applicable attorney-client or work-product privileges. The party controlling the
defense of any Third Party Claim will keep the non-controlling party advised of
the status


44

--------------------------------------------------------------------------------




 

 

 

thereof and will consider in good faith any recommendations made by the
non-controlling party with respect thereto.

 

 

 

             (d)          Settlement Limitations. Except as set forth below, no
Third Party Claim may be settled or compromised (i) by the Indemnified Party
without the prior written consent of the Indemnifying Party or (ii) by the
Indemnifying Party without the prior written consent of the Indemnified Party,
in each case which consent will not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing: (A) the Indemnified Party will have the
right to pay, settle or compromise any Third Party Claim, provided that in such
event the Indemnified Party will waive all rights against the Indemnifying Party
to indemnification under this Article 9 with respect to such Third Party Claim
unless the Indemnified Party will have sought the consent of the Indemnifying
Party to such payment, settlement or compromise and such consent will have been
unreasonably withheld, conditioned or delayed; and (B) the Indemnifying Party
will have the right to consent to the entry of a judgment or enter into a
settlement with respect to any Third Party Claim without the prior written
consent of the Indemnified Party if the judgment or settlement (1) involves only
the payment of money damages (all of which will be paid in full by the
Indemnifying Party concurrently with the effectiveness thereof), (2) does not
encumber any of the assets of the Indemnified Party and does not contain any
restriction or condition that would reasonably be expected to have a future
adverse effect on the Indemnified Party or the conduct of its business, (3) does
not include any admission of wrong doing, and (4) includes, as a condition to
any settlement or other resolution, a complete and irrevocable release of the
Indemnified Party from all liability in respect of such Third Party Claim.

 

 

 

             (e)          Payments. The Indemnifying Party(ies) will pay to the
applicable Indemnified Party, by wire transfer of immediately available funds to
an account designated in writing by such Indemnified Party, all amounts payable
pursuant to this Section 9.6 promptly (and in no event later than fifteen (15)
days) following receipt from such Indemnified Party of a bill or invoice,
together with reasonable supporting documentation, for a Loss that is the
subject of indemnification hereunder, unless the Indemnifying Party in good
faith disputes the Loss, in which event it will so notify the Indemnified Party.
In any event, the Indemnifying Party will pay to the applicable Indemnified
Party, by wire transfer of immediately available funds to an account designated
in writing by such Indemnified Party, the amount of any Loss for which it is
liable hereunder no later than three days following any final determination of
such Loss and the Indemnifying Party’s liability therefor. A “final
determination” with respect to a dispute will exist when (i) the parties to such
dispute have reached an agreement in writing resolving such dispute, (ii) a
court of competent jurisdiction will have entered a final and non-appealable
order or judgment resolving such dispute or (iii) an arbitration or like panel
to which the parties have submitted such dispute will have rendered a final and
non-appealable determination with respect to such dispute. Any amounts due
hereunder that are not paid when due will bear interest from such due date until
the payment date at the prime rate as published in The Wall Street Journal,
Eastern Edition, on the due date.

 

 

 

             (f)          Tax Contest. Notwithstanding anything to the contrary
in this Section 9.6, the Shareholders will have the right to represent the
Company’s interests in any Tax Contest relating to Tax liabilities for which the
Shareholders would be required to indemnify the Purchaser Indemnified Parties
pursuant to this Article 9 and which relate to the Pre-Closing Period; provided,
however, that the Shareholders will have no right to represent the

45

--------------------------------------------------------------------------------




 

 

 

Company’s interests in any Tax Contest unless the Shareholders’ Representative
will have first notified the Purchaser in writing of the Shareholders’ intention
to do so within thirty (30) days after the Shareholders’ Representative’s
receipt of notice of the Third Party Claim for Taxes and will have agreed with
the Purchaser in writing that, as between the Purchaser and the Shareholders,
the Shareholders will be liable for any Taxes that result from such Tax Contest.
Notwithstanding the foregoing, if (i) the Shareholders will not have given
notice of their election to represent the Company’s interests in the Tax Contest
within such 30-day period, (ii) the Shareholders fail to conduct such defense
diligently and in good faith or (iii) Purchaser reasonably determines that use
of counsel selected by the Shareholders to represent Purchaser would present
such counsel with an actual or potential conflict of interest, then in each such
case Purchaser will have the right to control the defense, compromise or
settlement of the Tax Contest with counsel of its choice at the Shareholders’
sole cost and expense. Notwithstanding the foregoing, the Shareholders will not
be entitled to settle, either administratively or after the commencement of
litigation, any Tax Contest without the prior written consent of Purchaser,
which consent may be withheld in the sole discretion of Purchaser, unless the
Shareholders will have indemnified Purchaser in a manner reasonably acceptable
to Purchaser against the effects of any such settlement.

          Section 9.7     Direct Claim Procedures. If the Indemnified Party has
a claim for indemnification hereunder that does not involve a Third Party Claim,
the Indemnified Party will give the Indemnifying Party written notice thereof
describing in reasonable detail (based on the information then available to the
Indemnified Party) the basis for such claim and the amount of the Losses claimed
by the Indemnified Party (the “Claimed Amount”) in respect thereof.
Notwithstanding the foregoing, the failure or delay of the Indemnified Party to
give such notice will not relieve the Indemnifying Party of its indemnification
obligations hereunder except to the extent (and only to the extent) that the
Indemnifying Party will have been materially and adversely prejudiced by such
failure. Within thirty (30) days after delivery of such notice, the Indemnifying
Party will deliver to the Indemnified Party a written response in which the
Indemnifying Party will (i) agree that the Indemnified Party is entitled to
receive all of the Claimed Amount (in which case such response will be
accompanied by a payment by the Indemnifying Party of the Claimed Amount), (ii)
agree that the Indemnified Party is entitled to receive part, but not all, of
the Claimed Amount (the “Agreed Amount”) (in which case such response will be
accompanied by payment by the Indemnifying Party of the Agreed Amount), or (iii)
in good faith dispute that the Indemnified Party is entitled to receive any of
the Claimed Amount. If the Indemnifying Party timely disputes the payment of all
or part of the Claimed Amount, the Indemnifying Party and the Indemnified Party
will negotiate in good faith to resolve such dispute as promptly as practicable.
If such dispute is not resolved within thirty (30) days following the delivery
by the Indemnifying Party of such response, the Indemnified Party and the
Indemnifying Party will each have the right to submit such dispute for
resolution to a court of competent jurisdiction pursuant to Section 10.2.

          Section 9.8     Tax Treatment of Indemnification Payments. To the
extent permitted by Applicable Law, all indemnification payments made under this
Agreement will be treated by the parties as an adjustment to the Purchase Price
for Tax purposes. In the event that any Governmental Entity successfully asserts
that such indemnification payments constitute taxable income, then such
indemnification payments will be made on an after-Tax basis.

          Section 9.9     Effect of Investigation. The right to indemnification
and payment of Losses under this Article 9 based on a breach of any of the
representations, warranties, covenants or agreements set forth in this Agreement
or any ancillary agreement relating hereto will not be affected

46

--------------------------------------------------------------------------------



by any investigation conducted at any time, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, by or on behalf of any of
the parties with respect to the accuracy or inaccuracy of or compliance with any
such representations, warranties, covenants or agreements. The waiver of any
condition based on the accuracy of any such representation or warranty, or on
the performance of or compliance with any such covenant or agreement, will not
affect any party’s right to indemnification, payment of Losses or any other
remedy based on a breach of any such representation, warranty, covenant or
agreement.

          Section 9.10     No Contribution. Each of the Shareholders
acknowledges and agrees that its obligation to indemnify, defend and hold
harmless the Purchaser Indemnified Parties pursuant to this Article 9 is an
obligation solely of the Shareholders and that from and after the Closing, none
of the Shareholders will be entitled to contribution from, subrogation to or
recovery against Purchaser, the Company or their Affiliates (including, without
limitation, Parent) with respect to any Losses imposed on or incurred by any of
the Shareholders in connection with this Agreement or the transactions
contemplated hereby arising out of the Closing, relating to or in respect of any
period prior to the Closing or any breach by the Company or any of the
Shareholders of any of their representations, warranties, covenants or
agreements set forth in this Agreement. Nothing herein will affect any right of
contribution of the Shareholders among themselves.

ARTICLE 10.

MISCELLANEOUS

          Section 10.1     Entire Agreement. This Agreement, including the
Disclosure Schedule and exhibits, the ancillary agreements relating hereto and
the Confidentiality Agreement constitutes the entire agreement between the
parties and supersedes all prior discussions, negotiations and understandings
relating to the subject matter hereof, whether written or oral (including any
letter of intent or term sheet).

          Section 10.2     Governing Law; Venue. This Agreement will be
construed under and governed by the laws of Belgium without regard to the
conflicts of law principles of any jurisdiction. Any action brought to enforce
any provision of this Agreement will be brought in a French-speaking court of
competent jurisdiction sitting in Brussels, Belgium, and the parties hereto
hereby consent to the jurisdiction of such courts.

          Section 10.3     Headings; Interpretation; Absence of Presumption.

 

 

 

               (a)          The table of contents, table of defined terms and
headings in this Agreement are included for convenience of reference only and
will not affect in any way the meaning or interpretation of this Agreement.

 

 

 

               (b)          In this Agreement, except to the extent otherwise
provided herein or the context otherwise requires: (i) the definition of terms
herein will apply equally to the singular and the plural; (ii) any pronoun will
include the corresponding masculine, feminine and neuter forms; (iii) the words
“include,” “includes” or “including” will be deemed to be followed by the words
“without limitation”; (iv) the words “herein,” “hereof,” “hereto,” “hereunder”
and words of similar import will be deemed references to this Agreement as a
whole and not to any particular Section or

47

--------------------------------------------------------------------------------




 

 

 

other provision of this Agreement; (v) the use of the word “or” is not intended
to be exclusive unless expressly indicated otherwise; (vi) the words “will” and
“shall” have equal force and effect; (vii) reference to any Article, Section,
Exhibit, Annex or Schedule will mean such Article or Section of, or such
Exhibit, Annex or Schedule to, this Agreement, as the case may be, and
references in any Section or definition to any clause means such clause of such
Section or definition; (viii) reference to any Applicable Law will mean such
Applicable Law (including all rules and regulations promulgated thereunder) as
amended, modified, codified or reenacted, in whole or in part, and in effect at
the time of determining compliance or applicability; and (ix) reference to “€”
or “Euros” will mean, and all payments hereunder will be made in, the lawful
currency of the Euro zone of the European Union.

 

 

 

               (c)          Each party acknowledges and agrees that the parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event that an ambiguity or a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

          Section 10.4     Notices. All notices required or permitted to be
given under this Agreement will be in writing and will be deemed given (a) when
delivered in person, (b) three business days after being deposited in the United
States mail, postage prepaid, registered or certified mail addressed as set
forth below, (c) on the next business day after being deposited with a
nationally recognized overnight courier service addressed as set forth below or
(d) upon dispatch if sent by facsimile with telephonic confirmation of receipt
from the intended recipient to the facsimile number set forth below (or to such
other respective addresses as may be designated by notice given in accordance
with the provisions of this Section, except that any notice of change of address
will not be deemed given until actually received by the party to whom directed):

 

 

 

 

If to the Shareholders:

 

 

 

 

 

Guy Martinot

 

 

Rue Grande Duchesse Joséphine Charlotte 71

 

 

L-9515

 

 

Wiltz, Luxembourg

 

 

Tel. No.: 32/474/88;30;20

 

 

 

 

 

with a copy to:

 

 

 

 

 

Van Dievoet & Vandebeek

 

 

Avenue Franklin D. Rooseveltlaan 89 B7

 

 

1050 Brussels - Belgium

 

 

Attention: Victor Vandebeek

 

 

Tel No: 32-2-640.30.10

 

 

Fax No.: 32-2-640.62.88

 

 

 

 

If to Purchaser:

 

 

 

 

 

c/o MGC Diagnostics Corporation

48

--------------------------------------------------------------------------------




 

 

 

 

 

350 Oak Grove Parkway

 

 

Saint Paul, Minnesota 55127-8599

 

 

Attention: Wesley W. Winnekins

 

 

Tel. No.: (651) 766-3497

 

 

Fax No.: (651) 484-8941

 

 

 

 

 

with a copy to:

 

 

 

 

 

Lindquist & Vennum LLP

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Thomas G. Lovett, IV

 

 

Tel. No.: (612) 371-3270

 

 

Fax No.: (612) 371-3207

          Section 10.5     Counterparts. This Agreement may be executed and
delivered (including by facsimile, “pdf” or other electronic transmission) in
any number of counterparts, each of which will be deemed an original and all of
which will constitute one agreement.

          Section 10.6     Amendments and Waivers. This Agreement may not be
amended or waived except by an instrument in writing signed, in the case of an
amendment, by an authorized representative of each party to this Agreement or,
in the case of a waiver, by the party against whom such waiver is to be
effective. No course of conduct or failure or delay by any party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein will be cumulative and not exclusive of any
rights or remedies provided by law.

          Section 10.7     Severability of Invalid Provision. Wherever possible,
each provision hereof will be interpreted in such manner as to be effective and
valid under Applicable Law, but if any one or more of the provisions contained
herein will, for any reason, be held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction or other authority, such
provision will be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof. Upon such a determination, the parties will negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by Applicable Law
in a mutually acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

          Section 10.8     Benefit; Assignability. This Agreement is enforceable
by, and inures to the benefit of, the parties to this Agreement and their
respective successors and assigns. Neither this Agreement nor any right,
interest or obligation under this Agreement may be assigned by any party to this
Agreement without the prior written consent of the other parties hereto and any
attempt to do so will be void; provided, however, that Purchaser may assign any
or all of its rights and interests hereunder (i) to one or more of its
Affiliates, (ii) to any lender(s) (including any agent for any lender(s)) as
collateral security for any indebtedness of Purchaser and its Affiliates
(including, without limitation, Parent), and (iii) to any subsequent purchaser
of Purchaser or any material portion

49

--------------------------------------------------------------------------------



of its assets or business (whether such sale is structured as a sale of equity,
a sale of assets, a merger or otherwise).

          Section 10.9     Specific Performance. The parties agree that
irreparable and ongoing damages, for which monetary damages (even if available)
would not be an adequate remedy, would occur in the event that any provision of
this Agreement were not performed in accordance with its specific terms or
otherwise were breached. Accordingly, each party agrees that in the event of any
actual or threatened breach of this Agreement by the other party, the
non-breaching party will be entitled, in addition to all other rights and
remedies that it may have, to obtain injunctive or other equitable relief
(including a temporary restraining order, a preliminary injunction and a final
injunction) to prevent any actual or threatened breach of any of such provisions
and to enforce such provisions specifically, without the necessity of posting a
bond or other security or of proving actual damages.

          Section 10.10    Disclosure Schedule. The Shareholders have included
references in the Disclosure Schedule to the particular Section of the Agreement
that relates to each disclosure. An item disclosed in one section or subsection
of this Disclosure Schedule will be deemed disclosed in another part of this
Disclosure Schedule as an exception to another representation, warranty,
covenant or agreement only to the extent that it is reasonably apparent from the
nature of the disclosure that such disclosure is also an exception to such other
representation, warranty, covenant or agreement. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the Disclosure Schedule (other than an exception expressly set forth as such in
the Disclosure Schedule with respect to a specifically identified representation
or warranty), the statements in the body of this Agreement will control.

          Section 10.11    Attorneys’ Fees. In the event of any litigation or
other action at law or suit in equity to enforce this Agreement or the rights of
any party hereunder, the prevailing party in such litigation, action or suit
will be entitled to receive from the other party its reasonable attorneys’ fees
and other reasonable costs and expenses incurred therein.

          Section 10.12    No Third Party Beneficiaries. Except for Section 6.9
and Article 9, which are intended to benefit and to be enforceable by the
parties specified therein, nothing in this Agreement, express or implied, is
intended or will be construed to confer upon any third party other than the
parties hereto and their respective successors and permitted assigns any right,
remedy or claim under or by reason of this Agreement.

          Section 10.13    Shareholders’ Representative.

 

 

 

                (a)          Each of the Shareholders hereby appoints and
constitutes Guy Martinot (the “Shareholders’ Representative”) as its true and
lawful agent and attorney-in-fact, with full power of substitution and
resubstitution, to act for and on behalf of such Shareholder for the purpose of
taking any and all actions by such Selling Party specified in or contemplated by
this Agreement, including as agent and attorney-in-fact for such Shareholder (i)
in connection with any amendment or waiver of any provision of this Agreement
pursuant to Section 10.6; (ii) in connection with the receipt of all agreements,
certificates and other documents to be delivered by Purchaser at the Closing
pursuant to Section 2.2(b); (iii) for the purpose of giving and receiving
notices on behalf of such Shareholder under this Agreement; and (iv) for the
purpose of defending, compromising or settling all indemnity claims pursuant to

50

--------------------------------------------------------------------------------




 

 

 

Article 9, and conducting negotiations with Purchaser under this Agreement. The
Shareholders’ Representative hereby accepts his appointment as the Shareholders’
Representative hereunder and agrees that he will not be entitled to any fee or
other compensation for the performance of the Shareholders’ Representative’s
services hereunder.

 

 

 

               (b)          Any decision, act, consent or instruction of the
Shareholders’ Representative under this Agreement will constitute a decision of
each Shareholder and will be final, binding and conclusive upon each
Shareholder, and Purchaser will be entitled to rely upon any such decision, act,
consent or instruction of the Shareholders’ Representative as being the
decision, act, consent or instruction of each Shareholder.

 

 

 

               (c)          The limited power of attorney granted hereby is
coupled with an interest and will (i) survive and not be affected by the
subsequent death, incapacity, disability, dissolution, termination or
bankruptcy, as applicable, of any Shareholder, and (ii) extend to the
successors, assigns, heirs, executors, administrators, legal representatives and
beneficiaries, as applicable, of each Shareholder.

 

 

 

               (d)          Each Shareholder hereby agrees to indemnify, defend
and hold harmless the Shareholders’ Representative from and against any and all
loss, liability or expense (including the reasonable fees and expenses of the
Shareholders’ Representative’s attorneys) arising out of or in connection with
any act or failure to act of the Shareholders’ Representative hereunder, except
to the extent that such loss, liability or expense is finally adjudicated to
have been primarily caused by the gross negligence or willful misconduct of the
Shareholders’ Representative.

51

--------------------------------------------------------------------------------



          Section 10.14    Other Defined Terms. The following terms will have
the meanings defined for such terms in the Sections set forth below:

 

 

 

 

Term

 

 

Location

 

 

Accounts Receivable

Section 3.29

Action

Section 3.19

Agreed Amount

Section 9.7

Agreement

Preamble

Alternative Transaction

Section 6.5

Anti-Corruption Laws

Section 3.14(c)

Authorizations

Section 3.7

Claim Notice

Section 9.6(a)

Claimed Amount

Section 9.7

Closing

Section 2.1

Closing Cash Consideration

Section 1.3

Closing Date

Section 2.1

Company

Recitals

Company Products

Section 3.23(a)

Conflict Minerals

Section 3.15

Department

Section 3.22(c)

Disclosing Party

Section 6.9(d)

ENVIRON

Section 6.13

Environmental Investigation

Section 6.13

G. Martinot Debt Obligation

Section 6.15

Governmental Official

Section 3.14(c)

In-License

Section 3.23(d)

Insurance Policies

Section 3.24

Laurent Martinot Service Agreement

Section 2.2(a)(xii)

Liabilities

Section 3.8(b)

Losses

Section 9.2

Material Contracts

Section 3.20

Out-Licenses

Section 3.23(d)

Personal Property Leases

Section 3.11

Purchase Price

Section 1.3

Purchaser

Preamble

Purchaser Indemnified Parties

Section 9.2

Response Actions

Section 6.13

Shareholder Indemnified Parties

Section 9.4

Shareholders

Preamble

Shareholders’ Representative

Section 10.13(a)

Shares

Recitals

Specified Social Security Contribution

Section 6.14

Subsidiary Transfers

Secton 6.14

Terminated Agreements

Section 2.2(a)(viii)

Termination Date

Section 6.1(a)

Third Party Claim

Section 9.6(a)

Threshold Amount

Section 9.5(a)(i)

Work Permits

Section 3.22(c)

[signatures on following page]

52

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.

 

 

 

 

PURCHASER:

 

 

 

 

MGC DIAGNOSTICS BELGIUM S.P.R.L.

 

 

 

 

By:

/s/ Todd M. Austin

 

 

Name: Todd M. Austin

 

 

Its: Gérant

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

/s/ Guy Martinot

 

Name: Guy Martinot

 

 

 

 

/s/ Jean-Benoît Martinot

 

Name: Jean-Benoît Martinot


--------------------------------------------------------------------------------



Exhibit A
Defined Terms

          “Aerocrine License Agreement” means that certain Patent License and
Settlement Agreement, dated March 21, 2013, by and between Aerocrine AB and the
Company.

          “Aerocrine License Agreement Amendment” means that certain Amendment 1
to Patent License and Settlement Agreement, in form and substance satisfactory
to Purchaser, to be entered into between Aerocrine AB and the Company.

          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

          “Applicable Law” means all laws, statutes, treaties, rules, codes,
ordinances, regulations, rulings, orders, judgments, decrees, permits,
certificates and licenses of any Governmental Entity, including all
interpretations of any of the foregoing by a Governmental Entity having
jurisdiction or any arbitrator or other judicial or quasi-judicial tribunal
(including without limitation those pertaining to health, safety and the
environment).

          “Balance Sheet Date” means December 31, 2013.

          “Business” means the business conducted by the Company and its
Subsidiaries, including (a) the development, manufacture, sale, lease,
distribution and maintenance of cardio-respiratory health products and (b) the
exploration or consideration of various inventions, improvements, technologies,
products, methods, processes or ideas, whether or not actually commercialized,
arising out of or relating to the Walloon Region Grant Agreement.

          “Business Day” means any day of the week other than (i) Saturday and
Sunday and (ii) any day which banks located in Brussels, Belgium are generally
closed for business.

          “Cash” means the cash and cash equivalents of the Company and its
Subsidiaries (including marketable securities and short-term investments)
calculated in accordance with GAAP, applied on a basis consistent with the
preparation of the Financial Statements (it being understood that such cash and
cash equivalents will be reduced by the aggregate amount of all checks that
remain outstanding as of the Closing).

          “Code” means the Belgian Code on Income Tax 1992.

          “Company Indebtedness” means, with respect to the Company and its
Subsidiaries, all (i) indebtedness for borrowed money, (ii) amounts past due (or
those that are subject to an extension) relating to social security
contributions and (iii) amounts that may be subject to reimbursement arising out
of or relating to the Walloon Region Grant Agreement, including the following:

 

 

 

          (a) all obligations evidenced by bonds, debentures, notes, lines of
credit or other similar instruments or debt securities;

 

 

 

          (b) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by the Company
or any of its

Exhibit A-1

--------------------------------------------------------------------------------




 

 

 

Subsidiaries (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property);

 

 

 

          (c) all indebtedness secured by a purchase money mortgage or other
Encumbrance to secure all or part of the purchase price of the property subject
to such Encumbrance;

 

 

 

          (d) all obligations under leases which have been or must be, in
accordance with GAAP, recorded as capital leases in respect of which the Company
or any of its Subsidiaries is liable as lessee;

 

 

 

          (e) any Liability in respect of banker’s acceptances or letters of
credit;

 

 

 

          (f) all indebtedness referred to above which is directly or indirectly
guaranteed by the Company or any of its Subsidiaries or which they have agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss;

 

 

 

          (g) all interest, fees, penalties, prepayment premiums and other
expenses owed with respect to the indebtedness referred to above or owing as a
result of the transactions contemplated hereby;

 

 

 

          (h) all obligations issued or assumed as the deferred purchase price
of property or services (including all obligations under any acquisition
agreements pursuant to which the Company or any of its Subsidiaries is, or may
be, responsible for any earn-out, note payable or other contingent payments);

 

 

 

          (i) all (i) past due social security contributions or (ii) social
security contributions that are subject to an extension;

 

 

 

          (j) all amounts subject to reimbursement at any time to the Walloon
Region that arise out of or relate to the Walloon Region Grant Agreement; and

 

 

 

          (k) all management fees, board fees or other fees payable to the
Shareholders or any Affiliate of the Shareholders.

          “Company Intellectual Property Agreements” means the In-Licenses and
the Out-Licenses, collectively.

          “Company Intellectual Property Rights” means the Company Registered
Intellectual Property Rights and all unregistered Intellectual Property Rights
of the Company and its Subsidiaries.

          “Company Registered Intellectual Property Rights” means all Registered
Intellectual Property Rights owned by, or filed in the name of, the Company or
any of its Subsidiaries.

          “Confidentiality Agreement” means the Mutual Confidentiality and
Non-Disclosure Agreement, effective as of August 14, 2013, between Parent and
the Company.

          “Confidential Information” means all trade secrets, know-how and other
confidential or proprietary information and data of or relating to the Company,
its Subsidiaries or the Business. Notwithstanding the foregoing, Confidential
Information will not include information that (1) is or

Exhibit A-2

--------------------------------------------------------------------------------



has become known to the public, other than by a breach of this Agreement by any
of the Shareholders or (2) is or has been lawfully obtained by any of the
Shareholders from an independent party under no obligation of confidentiality to
Purchaser, the Company or any of its Subsidiaries and without a breach of this
Agreement.

          “Contracts” means all contracts, agreements, leases, indentures,
purchase orders, sales orders, mortgages, notes, bonds or other binding
commitments, whether written or oral.

          “Control” means the power, directly or indirectly, to direct or cause
the direction of the management and policies of another Person, whether through
the ownership of voting securities, by contract or otherwise.

          “Copyrights” means copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto, including
moral and economic rights of authors and inventors, however denominated.

          “Disclosure Schedule” means the disclosure schedules attached to and
made part of this Agreement.

          “Domain Name” means any or all of the following: domain names, uniform
resource locators (“URLs”) and other names and locators associated with the
Internet.

          “Encumbrance” means any mortgage, lien, claim, pledge, option, charge,
security interest, deed of trust, deed to secure debt, restriction on use,
usufructs (“usufruit”), long term lease rights (“droits emphytéose)”, easements
(“servitude”) or transfer or other encumbrance.

          “Environmental Laws” means any Applicable Law or other legal
requirement pertaining to pollution, the environment or the health or safety of
the public or employees.

          “Existing Real Property Leases” means: (a) the domiciliation agreement
for a registered office located at, 8 rue du Maréchal de Lattre de Tassigny,
59000 Lille (France); (b) the commercial lease agreement for a property located
at Centre Routier de Transports, Rue du Pic au vent, 59810 Lesquin (France); (c)
the commercial lease agreement for a property located at 2 avenue Elsa Triolet,
Buropôl, 13008 Marseille (France); (d) the lease of office space in
BioMedizinZentrum, 1st floor, 37 square meters, located at e Universitätsstrasse
136, 44799 Bochum; and (e) the lease of a property located at Via Germania 14,
cap 35127, Padova (PD) (Italy).

          “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, 15 U.S.C.
§§ 78m and 78dd-1, et seq.

          “Financial Statements” means the annual consolidated accounts of the
Company and its Subsidiaries as of December 31, 2012 and December 31, 2013, and
the annual consolidated statements of income for the fiscal year periods ended
December 31, 2012 and December 31, 2013, as prepared by Grant Thornton. Copies
of the Financial Statements are attached hereto as Exhibit D.

          “Fundamental Representations” means (1) with respect to the
Shareholders, the representations and warranties of the Shareholders contained
in Section 3.1 (Organization; Qualification), Section 3.2 (Capitalization),
Section 3.3 (Subsidiaries; Ownership of Other Securities), Section 3.8(c)
(Indebtedness), Section 3.8(d) (Working Capital), Section 3.8(e) (Net

Exhibit A-3

--------------------------------------------------------------------------------



Assets), Section 3.8(f) (Aggregate Liability for Specified Items), Section
3.8(g) (Walloon Region Contracts), Section 3.12 (Title to Properties), Section
3.23 (Intellectual Property), Section 3.25 (No Brokers), Section 3.32
(Directors), Section 4.1 (Power; Authority; Capacity) and Section 4.2 (Ownership
of Shares; Ownership of BMG Medical S.A.) and (2) with respect to Purchaser, the
representations and warranties of the Purchaser contained in Section 5.1
(Authority), Section 5.2 (Organization and Qualification) and Section 5.4 (No
Brokers).

          “Funds Flow Agreement” means the Funds Flow Agreement to be entered
into at the Closing, by and among Purchaser and the Shareholders, substantially
in the form attached hereto as Exhibit E to be entered into among Purchaser and
the Shareholders at the Closing.

          “GAAP” means generally accepted accounting principles of Belgium,
consistently applied.

          “Governmental Entity” means any supranational, foreign, national,
federal, state, departmental, county, municipal, regional or other Governmental
Entity, agency, board, body, instrumentality or court.

          “Hazardous Material” means any substance or material that is
prohibited, controlled or regulated by any Governmental Entity pursuant to
Environmental Laws including pollutants, contaminants, dangerous goods or
substances, toxic or hazardous substances or materials, wastes (including solid
non-hazardous wastes and subject wastes), all as defined in or pursuant to any
Environmental Law. Hazardous Materials will include, without limitation,
petroleum products, agricultural chemicals, asbestos, urea formaldehyde and
polychlorinated biphenyls, regardless of whether specifically listed or
designated as a hazardous material under any Environmental Law

          “Identified Claim” means the claim identified on Schedule A to this
Agreement.

          “Incremental Subsidiary Purchase Price” means the amount by which the
aggregate purchase price paid by the Company to consummate the Subsidiary
Transfers exceeds three (3) Euros.

          “Indemnified Liabilities” means:

 

 

 

          (a) all Liabilities arising out of or relating to any Pre-Closing
Period Actions;

 

 

 

          (b) all Company Indebtedness existing as of the Closing Date
(including, without limitation, for the avoidance of doubt, (i) any Company
Indebtedness that, for whatever reason, is not taken into account in the
calculation of the Closing Cash Consideration and (ii) any amounts that become
owing to the Walloon Region arising out of or relating to the Walloon Region
Grant Agreement);

 

 

 

          (c) all Liabilities arising out of or relating to the Plans (including
the termination or winding up of any such Plans) or any other benefit or
compensation plan, program, agreement or arrangement sponsored, maintained,
administered or contributed to by the Company or any prior to or on the Closing
Date;

 

 

 

          (d) all Liabilities arising out of or relating to the employment,
potential employment or termination of employment of any Person prior to or on
the Closing Date, including (i) all Liabilities for salaries, wages,
commissions, bonuses, deferred compensation, vacation pay,

Exhibit A-4

--------------------------------------------------------------------------------




 

 

 

sick pay, paid time off and other employee benefits of any nature (including any
retiree benefits) that are payable or owed to any current or former employee or
independent contractor in respect of services rendered, or welfare benefit
claims incurred, prior to or on the Closing Date, (ii) all Liabilities arising
out of or relating to claims by any current or former employee or independent
contractor for workers’ compensation or disability benefits payable on account
of any injury, illness or other condition arising prior to or on the Closing
Date, (iii) all Liabilities (including severance and related obligations)
arising out of or relating to the termination of any employee or independent
contractor prior to or on the Closing Date, and (iv) all Liabilities arising out
or relating to any misclassification of any Person, as white collar (employee),
blue collar employee (ouvrier) or independent contractor;

 

 

 

          (e) all Liabilities arising out of or relating to a breach or default
by the Company or any of its Subsidiaries prior to or on the Closing Date of any
Contract to which the Company or any of its Subsidiaries is a party;

 

 

 

          (f) all Liabilities arising out of or relating to any failure of the
Company to comply prior to or on the Closing Date with any Applicable Law
(including, without limitation, any Environmental Law);

 

 

 

          (g) all Liabilities arising out of or relating to any failure of the
Company to pay any amounts (including any interest, penalties, fees and
additions imposed by any Governmental Entity with respect to such amounts) to
any state abandoned property administrator or other public official pursuant to
any abandoned property, escheat or similar law that is attributable to abandoned
or unclaimed property the liability for which accrued on or prior to the Closing
Date;

 

 

 

          (h) any accounts payable or other accrued expenses arising prior to or
at the Closing that the Company or any of its Subsidiaries fail to pay in the
ordinary course of business consistent with past practice (i.e., in the absence
of the transactions contemplated hereby);

 

 

 

          (i) all Liabilities arising prior to the Closing to indemnify,
reimburse or advance amounts to any director, officer, employee or agent of the
Company or any of its Subsidiaries; and

 

 

 

          (j) all Liabilities arising out of or relating to any product
liability or product warranty claims that arise out of or related to the
Pre-Closing Period.

          “Indemnified Party” means a party entitled to indemnification pursuant
to Article 9.

          “Indemnifying Party” means a party required to provide indemnification
pursuant to Article 9.

          “Intellectual Property Rights” means all of the following in any
jurisdiction throughout the world:

 

 

 

          (a) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all Patents;

Exhibit A-5

--------------------------------------------------------------------------------




 

 

 

          (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Domain Names and rights in telephone numbers, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith;

 

 

 

          (c) all copyrightable works, all Copyrights, and all applications,
registrations, and renewals in connection therewith;

 

 

 

          (d) all mask works and all applications, registrations, and renewals
in connection therewith;

 

 

 

          (e) all trade secrets and confidential business information (including
ideas, research and development, know-how, formulas, compositions, manufacturing
and production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals);

 

 

 

          (f) all computer software (including source code, executable code,
data, databases and related documentation);

 

 

 

          (g) all advertising and promotional materials;

 

 

 

          (h) all other proprietary rights; and

 

 

 

          (i) all copies and tangible embodiments thereof (in whatever form or
medium).

          “Knowledge of the Shareholders” means the actual knowledge of: (a) any
of the Shareholders; (b) any of the directors (“administrateurs”, “gérants”,
“Geschäftsführer”) or (c) any employee of the Company or any of its Subsidiaries
being part of the management team; provided, however, that such persons will be
charged with such knowledge as they would have received had they made reasonable
inquiry of such employees and other personnel of the Company or its
Subsidiaries, as applicable, having responsibility over the matters represented.

          “Leased Real Property” means each parcel of real property leased by
the Company or any of its Subsidiaries (as lessee or lessor), as indicated on
Section 3.10(a) of the Disclosure Schedule.

          “Liability” means any liability or obligation of any kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

          “made available” means when used with respect to any material or item
that, on or before 5:00 p.m. Brussels time on the second (2nd) Business Day
immediately preceding the date of this Agreement, the Shareholders have posted
(or caused to be posted) a true, complete and correct copy of such material or
item to the online data room entitled “Jewell 2014” hosted by Merrill Datasite
in connection with the transactions contemplated hereby.

          “Material Adverse Effect” means, with respect to any Person, any
effect, or series of effects that, individually or in the aggregate, materially
adversely affects (a) the business, properties, financial condition, operations
or prospects of such Person, or (b) the ability of such Person to

Exhibit A-6

--------------------------------------------------------------------------------



perform its obligations under this Agreement or any agreements attached hereto
or made a part hereof.

          “New Service Agreement” means a Service Agreement, in the form
attached hereto as Exhibit F, to be entered into at the Closing by and between
the Company and BMG Medical SA.

          “Owned Real Property” means each parcel of real property owned by the
Company or any of its Subsidiaries (as lessee or lessor), as indicated on
Section 3.10(a) of the Disclosure Schedule.

          “Parent” means MGC Diagnostics Corporation, a Minnesota corporation
and the ultimate parent of Purchaser.

          “Patents” means patents and applications therefor and all reissues,
revisions, divisions, renewals, extensions, provisionals, continuations,
continuations-in-part thereof and all patent disclosures and reexaminations
relating thereto.

          “Payoff Letters” means the payoff letters delivered pursuant to
Section 2.2(a)(vi).

          “Permitted Encumbrances” means (a) statutory liens for Taxes not yet
due, (b) non-monetary imperfections of title that do not materially and
adversely affect the use, value or operation of the asset(s) subject thereto,
and (c) reservations, restrictions, easements, limitations, conditions and other
non-monetary Encumbrances of public record that do not materially and adversely
affect the use, value or operation of the Company’s or any of its Subsidiary’s
assets.

          “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, joint-stock
company, or Governmental Entity.

          “Plans” means all employee benefit plans, programs, agreements,
policies, commitments or arrangements (whether or not in writing), including but
not limited to all retirement, pension, profit sharing, deferred compensation,
change-in-control, severance pay, paid leave, education, welfare benefit,
healthcare, dental, disability, life insurance, retiree, cash bonus, incentive,
commission, stock bonus, deferred stock, stock purchase, stock option, stock
appreciation, restricted stock or stock units, phantom stock, phantom stock
appreciation, flexible spending accounts and fringe benefits

          “Post-Closing Period” means any taxable period or portion thereof
beginning after the Closing Date. If a taxable period begins on or prior to the
Closing Date and ends after the Closing Date, then the portion of the taxable
period that begins the day following the Closing Date will constitute a
Post-Closing Period.

          “Pre-Closing Period” means any taxable period or portion thereof
ending on or before the Closing Date. If a taxable period begins on or prior to
the Closing Date and ends after the Closing Date, then the portion of the
taxable period that ends on the Closing Date will constitute a Pre-Closing
Period.

          “Pre-Closing Period Actions” means (a) all Actions pending on the
Closing Date and (b) all Actions initiated after the Closing Date that arise out
of or relate to any action, inaction, error, omission, event or condition
existing or occurring prior to or on the Closing Date.

Exhibit A-7

--------------------------------------------------------------------------------



          “Pro Rata Share” with respect to the Shareholders, means (a) eighty
percent (80%) for G. Martinot and (b) twenty percent (20%) for J. Martinot.

          “Real Property” means, collectively, the Owned Real Property and the
Leased Real Property.

          “Registered Intellectual Property Rights” means Intellectual Property
Rights that are the subject of a pending application or an issued Patent,
trademark, Copyright, design right or other similar registration.

          “Regulatory Representations” means the representations and warranties
of the Shareholders contained in Section 3.17 (Taxes), Section 3.18
(Environmental Matters) and Section 3.21 (Employee Benefits).

          “Restricted Period” means the period commencing on the Closing Date
and ending on (a) in the case of G. Martinot the later of (i) the fifth (5th)
anniversary of the Closing Date or (ii) the second (2nd) anniversary of the date
on which G. Martinot ceases to provide services to the Company, whether directly
or indirectly, or (ii) in the case of J. Martinot, the third (3rd) anniversary
of the Closing Date.

          “Right of First Offer Agreement” means the Right of First Offer
Agreement, in the form attached hereto as Exhibit G, to be entered into by and
between the Company and J. Martinot at the Closing.

          “Specified Items” means the following: (a) the Subsidiary Transfers;
(b) Taxes owing by the Company or any of its Subsidiaries relating to their
consolidated income for the period January 1, 2014 through the Closing Date (but
specifically excluding, for the avoidance of doubt, any (i) past due social
security contributions or (ii) social security contributions that are the
subject of an extension of any kind or nature); (c) business valuation services
provided by Deloitte Consulting; (d) the environmental compliance issues
identified by ENVIRON in its draft Phase I Environmental Site Assessment and
Limited Environmental Compliance Review dated May 2014, as delivered to Parent;
(e) the Identified Claim; and (f) the dividends owing to J. Martinot that have
not been paid as of the Closing, as specified under clause (ii) on Section 3.26
of the Disclosure Schedule.

          “Subsidiary” means, when used with reference to a specified Person,
any Person that is directly or indirectly Controlled by the specified Person.

          “Taxes” means any federal, state, provincial, municipal, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind, including any interest, increment, penalty or addition
thereto, whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person

          “Tax Contest” means any audit, investigation, claim, litigation,
assessment, reassessment, dispute or controversy relating to Taxes.

Exhibit A-8

--------------------------------------------------------------------------------



          “Tax Law” means any and all laws, statutes, ordinances, rules,
regulations, Collective Bargaining Agreements, orders or determinations of any
Governmental Entity currently in effect and pertaining to any Taxes.

          “Tax Return” means any return, report, statement or other similar
filing required to be supplied to a taxing authority with respect to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

          “Territory” means all countries in which the Company or any of its
Subsidiaries has installed products, including, without limitation, the
countries set forth on Exhibit H.

          “Trade Secrets” means all trade secrets (including, those trade
secrets defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory and common law), business, technical and know-how information,
non-public information, and confidential information and rights to limit the use
or disclosure thereof by any Person; including databases and data collections
and all rights therein.

          “Transaction Expenses” means any and all expenses of the Company or
any of its Subsidiaries or the Shareholders incurred or to be incurred in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, including fees and
disbursements of attorneys, investment bankers, accountants and other advisors
and service providers.

          “Walloon Region Grant Agreement” means that certain Agreement between
the Walloon Region and the Company concerning a recoverable advance of a maximum
of Two Hundred Sixty-Four Thousand Euro (€264,000) for research and development
of a measurement device for the pulmonary valve dated November 10, 2011.

          “Warrants” means three-year warrants to purchase an aggregate of One
Million Euro (€1,000,000) worth of MGC common stock, in the form attached hereto
as Exhibit I, to be issued to the Shareholders at the Closing in accordance with
their Pro Rata Shares.

          “Working Capital” means the sum of the book values of all assets of
the Company and its Subsidiaries that constitute current assets under GAAP,
including Cash, less the sum of the book values of all Liabilities of the
Company and its Subsidiaries that constitute current liabilities under GAAP,
excluding any and all Liabilities that the Shareholders have paid or discharged
prior to Closing or have expressly agreed to pay after the Closing Date under
the terms of this Agreement.

Exhibit A-9

--------------------------------------------------------------------------------